Exhibit 10.1

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

$100,000,000 3.61% Series G Senior Notes due March 17, 2032

$75,000,000 3.73% Series H Senior Notes due March 17, 2035

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated March 17, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. AUTHORIZATION OF NOTES

     1  

SECTION 2. SALE AND PURCHASE OF NOTES

     1  

SECTION 3. CLOSING

     2  

SECTION 4. CONDITIONS TO CLOSING

     2  

Section 4.1

 

Representations and Warranties

     2  

Section 4.2

 

Performance; No Default

     2  

Section 4.3

 

Compliance Certificates

     3  

Section 4.4

 

Opinions of Counsel

     3  

Section 4.5

 

Purchase Permitted By Applicable Law, Etc

     3  

Section 4.6

 

Sale of Other Notes

     3  

Section 4.7

 

Guaranty Agreement

     3  

Section 4.8

 

Payment of Special Counsel Fees

     4  

Section 4.9

 

Private Placement Number

     4  

Section 4.10

 

Changes in Structure

     4  

Section 4.11

 

Funding Instructions

     4  

Section 4.12

 

No Material Adverse Effect

     4  

Section 4.13

 

Proceedings and Documents

     4  

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

     4  

Section 5.1

 

Organization; Power and Authority

     4  

Section 5.2

 

Authorization, Etc

     5  

Section 5.3

 

Disclosure

     5  

Section 5.4

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

     5  

Section 5.5

 

Financial Statements; Material Liabilities

     6  

Section 5.6

 

Compliance with Laws, Other Instruments, Etc

     6  

Section 5.7

 

Governmental Authorizations, Etc

     7  

Section 5.8

 

Litigation; Observance of Agreements, Statutes and Orders

     7  

Section 5.9

 

Taxes

     7  

Section 5.10

 

Title to Property; Leases

     8  

Section 5.11

 

Licenses, Permits, Etc

     8  

Section 5.12

 

Compliance with ERISA

     8  

Section 5.13

 

Private Offering by the Company

     9  

Section 5.14

 

Use of Proceeds; Margin Regulations

     9  

Section 5.15

 

Existing Indebtedness; Future Liens

     10  

Section 5.16

 

Foreign Assets Control Regulations, Etc

     10  

Section 5.17

 

Status under Certain Statutes

     11  

Section 5.18

 

Environmental Matters

     11  

Section 5.19

 

Insurance

     12  

 

- i -



--------------------------------------------------------------------------------

Section 5.20

 

Solvency

     12  

Section 5.21

 

Casualty, Etc

     12  

Section 5.22

 

Unencumbered Properties

     12  

Section 5.23

 

Subsidiary Guarantors

     12  

Section 5.24

 

REIT Status

     12  

SECTION 6. REPRESENTATIONS OF THE PURCHASERS

     13  

Section 6.1

 

Purchase for Investment

     13  

Section 6.2

 

Source of Funds

     13  

SECTION 7. INFORMATION AS TO PARENT AND COMPANY

     15  

Section 7.1

 

Financial and Business Information

     15  

Section 7.2

 

Officer’s Certificate

     21  

Section 7.3

 

Visitation

     21  

Section 7.4

 

Electronic Delivery

     22  

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES

     23  

Section 8.1

 

Maturity

     23  

Section 8.2

 

Optional Prepayments with Make-Whole Amount

     23  

Section 8.3

 

Allocation of Partial Prepayments

     23  

Section 8.4

 

Maturity; Surrender, Etc

     23  

Section 8.5

 

Purchase of Notes

     24  

Section 8.6

 

Make-Whole Amount

     24  

Section 8.7

 

Payments Due on Non-Business Days

     25  

SECTION 9. AFFIRMATIVE COVENANTS

     26  

Section 9.1

 

Compliance with Laws

     26  

Section 9.2

 

Insurance

     26  

Section 9.3

 

Maintenance of Properties

     26  

Section 9.4

 

Payment of Taxes and Obligations

     27  

Section 9.5

 

Preservation of Existence, Etc

     27  

Section 9.6

 

Books and Records

     27  

Section 9.7

 

Additional Guarantors

     27  

Section 9.8

 

Additional Unencumbered Properties

     29  

Section 9.9

 

Compliance with Environmental Laws

     30  

Section 9.10

 

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     30  

Section 9.11

 

Further Assurances

     30  

Section 9.12

 

Most Favored Lender

     31  

SECTION 10. NEGATIVE COVENANTS

     33  

Section 10.1

 

Liens

     33  

Section 10.2

 

Investments

     33  

Section 10.3

 

Indebtedness

     34  

Section 10.4

 

Minimum Property Condition

     34  

Section 10.5

 

Fundamental Changes; Dispositions

     34  

Section 10.6

 

Restricted Payments

     35  

 

- ii -



--------------------------------------------------------------------------------

Section 10.7

 

Change in Nature of Business

     37  

Section 10.8

 

Transactions with Affiliates

     37  

Section 10.9

 

Burdensome Agreements

     37  

Section 10.10

 

Use of the Proceeds

     38  

Section 10.11

 

Financial Covenants

     38  

Section 10.12

 

Accounting Changes

     40  

Section 10.13

 

Amendments, Waivers and Terminations of Organization Documents

     40  

Section 10.14

 

Parent Covenants

     40  

Section 10.15

 

Economic Sanctions, Etc

     41  

SECTION 11. EVENTS OF DEFAULT

     41  

SECTION 12. REMEDIES ON DEFAULT, ETC

     44  

Section 12.1

 

Acceleration

     44  

Section 12.2

 

Other Remedies

     44  

Section 12.3

 

Rescission

     45  

Section 12.4

 

No Waivers or Election of Remedies, Expenses, Etc

     45  

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     45  

Section 13.1

 

Registration of Notes

     45  

Section 13.2

 

Transfer and Exchange of Notes

     46  

Section 13.3

 

Replacement of Notes

     46  

SECTION 14. PAYMENTS ON NOTES

     46  

Section 14.1

 

Place of Payment

     46  

Section 14.2

 

Payment by Wire Transfer

     47  

Section 14.3

 

Tax Indemnification; Evidence of Exemption from U.S. Withholding Tax

     47  

SECTION 15. EXPENSES, ETC

     49  

Section 15.1

 

Transaction Expenses

     49  

Section 15.2

 

Survival

     50  

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     50  

SECTION 17. AMENDMENT AND WAIVER

     51  

Section 17.1

 

Requirements

     51  

Section 17.2

 

Solicitation of Holders of Notes

     51  

Section 17.3

 

Binding Effect, Etc

     52  

Section 17.4

 

Notes Held by Company, Etc

     52  

SECTION 18. NOTICES

     52  

SECTION 19. REPRODUCTION OF DOCUMENTS

     53  

SECTION 20. CONFIDENTIAL INFORMATION

     54  

SECTION 21. SUBSTITUTION OF PURCHASER

     55  

 

- iii -



--------------------------------------------------------------------------------

SECTION 22. MISCELLANEOUS

     55  

Section 22.1

 

Successors and Assigns

     55  

Section 22.2

 

Accounting Terms

     55  

Section 22.3

 

Severability

     56  

Section 22.4

 

Construction, Etc

     56  

Section 22.5

 

Counterparts

     56  

Section 22.6

 

Governing Law

     57  

Section 22.7

 

Jurisdiction and Process; Waiver of Jury Trial

     57  

Section 22.8

 

Recourse to Credit Parties

     57  

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULE A   —      DEFINED TERMS SCHEDULE 1-A   —      FORM OF 3.61% SERIES G
SENIOR NOTE DUE MARCH 17, 2032 SCHEDULE 1-B   —      FORM OF 3.73% SERIES H
SENIOR NOTE DUE March 17, 2035 SCHEDULE 2   —      UNENCUMBERED ELIGIBLE
PROPERTY SCHEDULE 4.4(a)   —      FORM OF OPINION OF SPECIAL COUNSEL FOR THE
CREDIT PARTIES SCHEDULE 4.4(b)   —      FORM OF OPINION OF SPECIAL COUNSEL FOR
THE PURCHASERS SCHEDULE 4.7   —      FORM OF GUARANTY AGREEMENT SCHEDULE 5.3   —
     DISCLOSURE MATERIALS SCHEDULE 5.4   —      SUBSIDIARIES OF THE PARENT AND
OWNERSHIP OF SUBSIDIARY STOCK SCHEDULE 5.5   —      FINANCIAL STATEMENTS
SCHEDULE 5.15   —      EXISTING INDEBTEDNESS SCHEDULE 7.2   —      FORM OF
COMPLIANCE CERTIFICATE SCHEDULE 9.12   —      MINIMUM TANGIBLE NET WORTH
COVENANT SCHEDULE B   —      INFORMATION RELATING TO PURCHASERS

 

- v -



--------------------------------------------------------------------------------

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

$100,000,000 3.61% Series G Senior Notes due March 17, 2032

$75,000,000 3.73% Series H Senior Notes due March 17, 2035

March 17, 2020

To EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership (the “Company”),
and EMPIRE STATE REALTY TRUST, INC., a Maryland corporation (the “Parent”),
agree with each of the Purchasers as follows:

SECTION 1.    AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of:

(a)    $100,000,000 in aggregate principal amount of its 3.61% Series G Senior
Notes due March 17, 2032 (as amended, restated, supplemented or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution, replacement or exchange therefor pursuant to Section 13,
the “Series G Notes”); and

(b)    $75,000,000 in aggregate principal amount of its 3.73% Series H Senior
Notes due March 17, 2035 (as amended, restated, supplemented or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution, replacement or exchange therefor pursuant to Section 13,
the “Series H Notes” and together with the Series G Notes, collectively, the
“Notes”).

The Series G Notes shall be substantially in the form set out in Schedule 1-A.
The Series H Notes shall be substantially in the form set out in Schedule 1-B.
Certain capitalized and other terms used in this Agreement are defined in
Schedule A. References to a “Schedule” are references to a Schedule attached to
this Agreement unless otherwise specified. References to a “Section” are
references to a Section of this Agreement unless otherwise specified.

SECTION 2.    SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and of the
series specified opposite or below such



--------------------------------------------------------------------------------

Purchaser’s name in Schedule B at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

SECTION 3.    CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at a closing (the “Closing”) to be held not later than 1:00 p.m. New York time
at the offices of Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York,
New York 10036 on March 17, 2020 (the “Closing Date”). At the Closing, the
Company will deliver to each Purchaser the Notes of each series to be purchased
by each Purchaser at the Closing in the form of a single Note for each such
series of Notes to be purchased by such Purchaser at the Closing (or such
greater number of Notes of each applicable series in denominations of at least
$100,000 as such Purchaser may request) dated the Closing Date and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company in accordance with the wire instructions
set forth in the Funding Instruction Letter delivered by the Company in
connection with the Closing. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.

SECTION 4.    CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1    Representations and Warranties. The representations and
warranties of each Credit Party in the Financing Documents to which such Credit
Party is a party shall be correct when made and on the Closing Date.

Section 4.2    Performance; No Default. Each Credit Party shall have performed
and complied with all agreements and conditions contained in the Financing
Documents to which such Credit Party is a party, in each case, as required to be
performed or complied with by such Credit Party prior to or at the Closing. From
the date of this Agreement until the Closing, before and after giving effect to
the issue and sale of the Notes on the Closing Date (and the application of the
proceeds thereof as contemplated by Section 5.14), (a) no Default or Event of
Default shall have occurred and be continuing, and (b) no Change of Control
shall have occurred since the date of this Agreement. No Credit Party nor any
Subsidiary shall have entered into any transaction since December 31, 2019 that
would have been prohibited by Section 10 had such Section applied since such
date.

 

2



--------------------------------------------------------------------------------

Section 4.3    Compliance Certificates.

(a)    Officer’s Certificate. The Parent shall have delivered to such Purchaser
an Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.

(b)    Secretary’s Certificates. Each Credit Party shall have delivered to such
Purchaser a certificate of the Parent’s Secretary or Assistant Secretary, with
the Parent signing on behalf of such Credit Party (if applicable), dated the
Closing Date, certifying as to (i) the resolutions attached thereto and other
organizational proceedings relating to the authorization, execution and delivery
of the Financing Documents to which such Credit Party is a party and (ii) such
Credit Party’s organizational documents as then in effect. The certificates
provided under this Section 4.3(b) may be combined and delivered as one or more
certificates.

Section 4.4    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the
Closing Date (a) from Goodwin Procter LLP, counsel for the Credit Parties,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company and the Parent hereby
instruct their counsel to deliver such opinion to the Purchasers), and (b) from
Akin Gump Strauss Hauer & Feld LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5    Purchase Permitted By Applicable Law, Etc. On the Closing Date
such Purchaser’s purchase of the Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate of the Parent certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

Section 4.6    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.

Section 4.7    Guaranty Agreement. Each Subsidiary of the Parent (other than the
Company) which on or before the Closing Date has delivered a Guarantee pursuant
to or is a borrower or co-borrower under any Material Credit Facility shall have
duly executed and delivered to each Purchaser, a Guaranty Agreement dated as of
the Closing Date in substantially the form of Schedule 4.7 hereto (the “Guaranty
Agreement”).

 

3



--------------------------------------------------------------------------------

Section 4.8    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the reasonable fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one (1) Business Day prior to the Closing.

Section 4.9    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.10    Changes in Structure. No Credit Party shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.11    Funding Instructions. At least three (3) Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company (a “Funding
Instruction Letter”) setting forth the instructions for the delivery of the
purchase price with respect to each series of Notes, including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number, (c) the
account name and number into which the purchase price for such Notes is to be
deposited and (d) the telephone number and email address of a contact at each of
the Company and the bank to confirm the details of such Funding Instruction
Letter.

Section 4.12    No Material Adverse Effect. No Material Adverse Effect shall
have occurred since December 31, 2019 and no condition shall exist which has
resulted in, or could be reasonably expected to result in, a Material Adverse
Effect.

Section 4.13    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.

Each of the Company and the Parent represents and warrants to each Purchaser on
the date hereof and on the Closing Date that:

Section 5.1    Organization; Power and Authority. Each Credit Party is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Credit Party has the corporate or other
power and authority (a) to own or hold under lease the properties it purports to
own or hold under lease and to transact the business it transacts and

 

4



--------------------------------------------------------------------------------

proposes to transact, except where the lack of such corporate or other power and
authority could not reasonably be expected to have a Material Adverse Effect,
and (b) to execute and deliver the Financing Documents to which such Credit
Party is a party and to perform the provisions hereof and thereof, as
applicable.

Section 5.2    Authorization, Etc. The Financing Documents have been duly
authorized by all necessary corporate or other action on the part of each Credit
Party party thereto, and this Agreement constitutes, and upon execution and
delivery thereof the Guaranty Agreement (together with any joinders thereto) and
each Note will constitute, a legal, valid and binding obligation of each Credit
Party party thereto enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3    Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers (or made available on EDGAR) by or on behalf of the Parent or the
Company prior to the date of the Closing Date in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (such documents,
certificates or other writings identified in Schedule 5.3, the “Schedule 5.3
Disclosure Documents”) (this Agreement, such financial statements and the
Schedule 5.3 Disclosure Documents being referred to, collectively, as the
“Disclosure Documents”), as of their respective dates, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in this Agreement,
the financial statements listed in Schedule 5.5 or the Schedule 5.3 Disclosure
Documents delivered to the Purchasers (or made available on EDGAR) prior to the
date of this Agreement (the “Initial Disclosure Documents”), since December 31,
2019, there has been no change in the financial condition, operations, business,
properties or prospects of the Parent or any Subsidiary except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Parent that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other Initial Disclosure Documents.

Section 5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a)    Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Parent’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Parent and each other Subsidiary and whether such Subsidiary is a Subsidiary
Guarantor, (ii) the Parent’s Affiliates, other than Subsidiaries, and (iii) the
Parent’s directors and senior officers. Parent shall be permitted to make
additions and deletions to Schedule 5.4 for purposes of this representation in
respect of the Closing, after the date of this Agreement but prior to the
Closing Date, so long as (i) Parent shall have provided an updated copy of
Schedule 5.4 to the Purchasers not less than 5 Business Days prior to the
Closing Date, (ii) any such additions or deletions to Schedule 5.4 are in all
respects reasonably satisfactory to the Purchasers as a condition to the Closing
and (iii) such updated Schedule 5.4 shall not affect the truth and accuracy of
the representations and warranties given in connection with the execution of
this Agreement.

 

5



--------------------------------------------------------------------------------

(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Parent or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure or non-compliance of the same could not
reasonably be expected to have a Material Adverse Effect.

(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.15 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5    Financial Statements; Material Liabilities. The Parent has
delivered to each Purchaser copies of the financial statements of the Parent and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Parent and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Parent and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Credit Party of the Financing Documents to
which such Credit Party is a party will not (a) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Parent or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, charter or
by-laws, partnership agreement, shareholders agreement or any other agreement or
instrument to which the Parent or any Subsidiary is bound or by which the Parent
or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or

 

6



--------------------------------------------------------------------------------

Governmental Authority applicable to the Parent or any Subsidiary or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Parent or any Subsidiary, except, in the case of
each of clauses (a), (b) and (c) (other than, in the case of clause (a), with
respect to the charter or by-laws, partnership agreement or shareholders
agreement of the Parent or any Subsidiary) where the failure or non-compliance
of the same could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 5.7    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Credit Party of the Financing Documents to which such Credit Party is a
party, except for such filings as may be required under the Securities Exchange
Act.

Section 5.8    Litigation; Observance of Agreements, Statutes and Orders.

(a)    There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Parent, threatened against or affecting
the Parent or any Subsidiary or any property of the Parent or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b)    Neither the Parent nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable Law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in the case of each of clauses (i), (ii)
and (iii) which default or violation could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.9    Taxes. The Parent and its Subsidiaries have filed all federal,
state and other material income tax returns and all other material tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable by Parent and its Subsidiaries on such returns
and all other taxes and assessments levied upon them or their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable by Parent and its Subsidiaries and before they have
become delinquent, except for any taxes and assessments (a) the amount of which,
individually or in the aggregate, is not Material, (b) which are not overdue for
more than thirty (30) days, or (c) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. No Credit Party knows of
any other tax or assessment that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither any Credit
Party nor any Subsidiary thereof is a party to any tax sharing agreement (other
than tax sharing agreements among the Consolidated Group and any agreement
entered into the ordinary course of business, the principal purpose of which is
not related to taxes); provided that, for the sake of clarity, the Tax
Protection Agreement (as in effect on the date hereof or as modified thereafter
with the prior written consent of the Required Holders) shall not be treated as
a tax

 

7



--------------------------------------------------------------------------------

sharing agreement. The charges, accruals and reserves on the books of the Parent
and its Subsidiaries in respect of U.S. federal, state or other income taxes and
all other material taxes for all fiscal periods are adequate.

Section 5.10    Title to Property; Leases. The Parent and its Subsidiaries have
good record and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.11    Licenses, Permits, Etc.

(a)    The Parent and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b)    To the best knowledge of the Company or the Parent, no product or service
of the Parent or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c)    To the best knowledge of the Company or the Parent, there is no Material
violation by any Person of any right of the Parent or any of its Subsidiaries
with respect to any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Parent or any of its Subsidiaries.

Section 5.12    Compliance with ERISA.

(a)    Each Credit Party and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws, except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
Credit Party or any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3(3) of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by such Credit Party or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of such Credit Party or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
Section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or Section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be, individually or in the aggregate,
Material.

(b)    The present value of the aggregate benefit liabilities under each of the
Plans that is subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions

 

8



--------------------------------------------------------------------------------

specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in Section 3 of ERISA.

(c)    No Credit Party or its ERISA Affiliates have incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
individually or in the aggregate, are Material.

(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Parent and its Subsidiaries is not Material.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(l)(A)-(D) of the Code. The representation by
the Company and the Parent to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13    Private Offering by the Company. No Credit Party or anyone
acting on their behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than ten (10) other Institutional Investors,
each of which has been offered the Notes at a private sale for investment. No
Credit Party or anyone acting on their behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to the repayment of Indebtedness
and/or for general corporate purposes. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve any Credit Party in a violation of Regulation X of
said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Parent and its
Subsidiaries and the Parent does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

9



--------------------------------------------------------------------------------

Section 5.15    Existing Indebtedness; Future Liens.

(a)    Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Parent and its Subsidiaries
as of February 29, 2020 (including descriptions of the obligors and obligees (or
any agent, trustee, or other entity acting in a similar capacity), principal
amounts outstanding, any collateral therefor and any Guarantees thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Parent or its Subsidiaries (other than Indebtedness under this Agreement and the
Notes and Indebtedness represented by additional borrowings, if any, under the
Bank Credit Agreement). Neither the Parent nor any Subsidiary is in default and
no waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b)    Except as disclosed in Schedule 5.15, neither the Parent nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c)    Neither the Parent nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Parent or such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Credit Party, except as disclosed in Schedule
5.15.

Section 5.16    Foreign Assets Control Regulations, Etc.

(a)    No Credit Party nor any Controlled Entity (i) is a Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b)    No Credit Party nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s or the Parent’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

10



--------------------------------------------------------------------------------

(c)    No part of the proceeds from the sale of the Notes hereunder:

(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Credit Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d)    Each of the Credit Parties has established procedures and controls which
it reasonably believes are adequate (and otherwise comply with applicable law)
to ensure that each Credit Party and each Controlled Entity is and will continue
to be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

Section 5.17    Status under Certain Statutes. Neither the Parent nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18    Environmental Matters.

(a)    Neither the Parent nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Parent or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b)    Neither the Parent nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c)    Neither the Parent nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(d)    Neither the Parent nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e)    All buildings on all real properties now owned, leased or operated by the
Parent or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19    Insurance. The properties of each Credit Party and its
Subsidiaries are insured with one or more Third Party Insurance Companies and/or
pursuant to Self-Insurance, in compliance with the provisions of Section 9.2 and
otherwise in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Credit Party or the applicable
Subsidiary operates.

Section 5.20    Solvency. The Parent and its Subsidiaries on a consolidated
basis are Solvent.

Section 5.21    Casualty, Etc. Neither the businesses nor the properties of any
Credit Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.22    Unencumbered Properties. Each Property included in any
calculation of Unencumbered Asset Value or Unencumbered NOI satisfied, at the
time of such calculation, satisfies all of the requirements contained in the
definition of “Unencumbered Property Criteria.”

Section 5.23    Subsidiary Guarantors. Each Subsidiary of the Parent (other than
the Company) which on or before the Closing Date has delivered a Guarantee
pursuant to or is a borrower or co-borrower under any Material Credit Facility
is, or will be upon the Closing, a Guarantor, except to the extent any such
Subsidiary has been released from the Guaranty Agreement in accordance with
Section 9.7(b) and is not a guarantor, borrower or co-borrower or otherwise
liable under or in respect of any Indebtedness under any Material Credit
Facility on the Closing Date.

Section 5.24    REIT Status. Commencing with its taxable year ended December 31,
2013, the Parent has been organized and has operated in conformity with the
requirements for qualification and taxation as a real estate investment trust
under the Code. The Company is and has been at all times taxable as a
partnership or disregarded entity, and not as a corporation (or association
taxable as a corporation), for U.S. federal income tax purposes.

 

12



--------------------------------------------------------------------------------

SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.

Section 6.1    Purchase for Investment.

(a)     Each Purchaser severally represents on the date hereof and on the
Closing Date that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

(b)    Each Purchaser severally represents on the date hereof and on the Closing
Date that it is an “accredited investor” within the meaning of subparagraph
(a)(1), (2), (3) or (7) of Rule 501 of Regulation D under the Securities Act
acting for its own account (and not for the account of others) or as a fiduciary
or agent for others (which others are also “accredited investors”). Each
Purchaser further severally represents on the date hereof and on the Closing
Date that such Purchaser has had the opportunity to ask questions of the Credit
Parties and received answers concerning the terms and conditions of the sale of
the Notes.

Section 6.2    Source of Funds. Each Purchaser severally represents on the
Closing Date that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in

 

13



--------------------------------------------------------------------------------

writing pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

14



--------------------------------------------------------------------------------

With respect to any Purchaser that is (1) an “employee benefit plan” within the
meaning of Section 3(3) of ERISA that is subject to Title I of ERISA, (2) an
individual retirement account described in Section 408(a) of the Code or any
other “plan” described in and subject to Section 4975 of the Code, (3) a
“governmental plan” or a non-electing “church plan” as defined under Title I of
ERISA subject to laws, rules, or regulations that are substantially similar to
the fiduciary or prohibited transaction rules of Title I of ERISA (“Similar
Law”), or (4) an entity deemed to hold “plan assets” of any of the foregoing
under 29 C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA, or Similar
Law, such Purchaser severally represents, acknowledges and agrees that neither
the Parent nor any of its Subsidiaries is a “fiduciary” within the meaning of
Section 3(21)(A) of ERISA or Similar Law with respect to such Purchaser as a
result of such Purchaser’s acquisition or holding of the Notes, and neither such
Purchaser nor any of its authorized fiduciaries has relied on, or is relying on,
any advice of any such Person with respect to such Purchaser’s acquisition and
holding of the Notes.

SECTION 7.    INFORMATION AS TO PARENT AND COMPANY.

Section 7.1    Financial and Business Information. The Parent and the Company
shall deliver to each Purchaser (until the Closing) and thereafter to each
holder of a Note that is an Institutional Investor:

(a)    Quarterly Statements for Consolidated Group — within forty-five (45) days
(or such shorter period as is the earlier of (x) fifteen (15) days greater than
the period applicable to the filing of the Parent’s Quarterly Report on Form
10-Q (the “Form 10-Q”) with the SEC regardless of whether the Company is subject
to the filing requirements thereof and (y) the date by which such financial
statements are required to be delivered under any Material Credit Facility or
the date on which such corresponding financial statements are delivered under
any Material Credit Facility if such delivery occurs earlier than such required
delivery date) after the end of each quarterly fiscal period in each fiscal year
of the Parent (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

(i)    a consolidated balance sheet of the Consolidated Group as at the end of
such quarter, and

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Consolidated Group, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding periods in the
previous fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer of the Parent as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

 

15



--------------------------------------------------------------------------------

(b)    Annual Statements for Consolidated Group — within ninety (90) days (or
such shorter period as is the earlier of (x) fifteen (15) days greater than the
period applicable to the filing of the Parent’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Parent, duplicate copies of,

(i)    a consolidated balance sheet of the Consolidated Group as at the end of
such year, and

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Consolidated Group for such year,

setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by a report
and opinion thereon (without a “going concern” or similar qualification or
exception and without any qualification or exception as to the scope of the
audit on which such opinion is based (except for a qualification or an exception
to the extent related to the impending scheduled maturity of the loans under a
Material Credit Facility or the Notes)) of independent public accountants of
recognized national standing reasonably acceptable to the Required Holders which
report and opinion shall be prepared in accordance with generally accepted
auditing standards, provided that the delivery within the time period specified
above of the Parent’s Form 10-K for such fiscal year (together with the Parent’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act and an opinion of independent public accountants of
recognized national standing satisfying the requirements of this Section 7.1(b))
prepared in accordance with the requirements therefor and filed with the SEC,
shall be deemed to satisfy the requirements of this Section 7.1(b); provided,
that to the extent the components of such financial statements relating to a
prior fiscal period are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such financial statements as they
relate to such components;

(c)    Quarterly Statements for the Company — within forty-five (45) days (or
such shorter period as is the earlier of (x) fifteen (15) days greater than the
period applicable to the filing of the Company’s Quarterly Report on Form 10-Q
with the SEC regardless of whether the Company is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Material Credit Facility or the date on which
such corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

(i)    a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such quarter, and

 

16



--------------------------------------------------------------------------------

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Consolidated Subsidiaries, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding periods in the
previous fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer of the Company as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(c);

(d)    Annual Statements for the Company — within ninety (90) days (or such
shorter period as is the earlier of (x) fifteen (15) days greater than the
period applicable to the filing of the Company’s Annual Report on Form 10-K with
the SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Company, duplicate copies of,

(i)    a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and

(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Consolidated Subsidiaries for such year,

setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by a report
and opinion thereon (without a “going concern” or similar qualification or
exception and without any qualification or exception as to the scope of the
audit on which such opinion is based (except for a qualification or an exception
to the extent related to the impending scheduled maturity of the loans under a
Material Credit Facility or the Notes)) of independent public accountants of
recognized national standing reasonably acceptable to the Required Holders which
report and opinion shall be prepared in accordance with generally accepted
auditing standards, provided that the delivery within the time period specified
above of the Company’s Annual Report on Form 10-K for such fiscal year (together
with the Parent’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Securities Exchange Act and an opinion of independent
public accountants of recognized national standing satisfying the requirements
of this Section 7.1(d)) prepared in accordance with the requirements therefor
and filed with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(d); provided, that to the extent the components of such financial

 

17



--------------------------------------------------------------------------------

statements relating to a prior fiscal period are separately audited by different
independent public accounting firms, the audit report of any such accounting
firm may contain a qualification or exception as to scope of such financial
statements as they relate to such components;

(e)    Budget and Projections — as soon as available, but in any event at least
forty-five (45) days after the end of each fiscal year of the Parent, forecasts
prepared by management of the Parent, in form reasonably satisfactory to the
Required Holders, of consolidated balance sheets and statements of income or
operations and cash flows of the Consolidated Group on a quarterly basis for
such fiscal year (including the fiscal year in which the Maturity Date occurs);

(f)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Parent or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular, periodic or special report, and each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), filed by
the Parent or any Subsidiary with the SEC;

(g)    Notice of Default or Event of Default — promptly, and in any event within
five (5) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
written notice or taken any enforcement action with respect to a claimed Default
or Event of Default hereunder or that any Person has given any written notice or
taken any action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the applicable Credit Party is taking or proposes to
take with respect thereto;

(h)    ERISA Matters — promptly, and in any event within five (5) Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Parent
or an ERISA Affiliate proposes to take with respect thereto:

(i)    with respect to any Plan, any “reportable event”, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

18



--------------------------------------------------------------------------------

(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Parent or any ERISA Affiliate pursuant to Title I or
IV of ERISA or such penalty or excise tax provisions, if such liability or Lien,
taken together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(i)    Notices from Governmental Authority — (i) promptly, and in any event
within five (5) Business Days of receipt thereof) copies of any notice or other
correspondence to any Credit Party or any Subsidiary thereof from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding material issues concerning financial or other operational results of
any Credit Party or any Subsidiary thereof, and (ii) promptly, and in any event
within thirty (30) days of receipt thereof, copies of any notice to any Credit
Party or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

(j)    Resignation or Replacement of Auditors — within ten (10) Business Days
following the date on which the Parent’s auditors resign or the Parent elects to
change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;

(k)    Management Audit Reports — promptly upon request of any such Purchaser
(until the Closing) or holder of the Notes, any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
similar governing body) (or the audit committee of the board of directors or
similar governing body) of any Credit Party by independent accountants in
connection with the accounts or books of any Credit Party or any of its
Subsidiaries, or any audit of any of them;

(l)    Compliance with Environmental Laws — promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any written
notice of noncompliance by any Credit Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(m)    Material Adverse Effect; Litigation — promptly following the occurrence
thereof, any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Credit Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Credit Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

19



--------------------------------------------------------------------------------

(n)    Debt Rating — promptly following the occurrence thereof, any announcement
by Moody’s, Fitch or S&P of any change or possible change in a Debt Rating;
provided, that the provisions of this clause (n) shall not apply until such
time, if any, as the Parent or the Company obtains an Investment Grade Rating;
and

(o)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Company or any of their respective
Subsidiaries (including, but without limitation, actual copies of the Parent’s
or the Company’s Form 10-Q and Form 10-K) or relating to the ability of any
Credit Party to perform its obligations under the Financing Documents to which
it is a party as from time to time may be reasonably requested by any such
Purchaser (until the Closing) or holder of a Note; provided that neither the
Parent nor any Subsidiary shall be required to disclose information that
(i) such Person determines, after consultation with legal counsel, it would be
prohibited from disclosing by applicable law or regulations (including
applicable health and safety laws), without making public disclosure thereof,
(ii) such Person determines in good faith would reasonably be expected to
contravene attorney-client privilege or (iii) such Person (A) is prohibited from
disclosing by the terms of an obligation of confidentiality contained in any
agreement with any non-Affiliate binding upon the Company or (B) determines in
good faith would violate the rights of tenants of property leased by the Parent
or any Subsidiary to such tenants, in each case pursuant to this subclause
(iii), not entered into in contemplation of this clause (o), provided that the
Parent or any such Subsidiary (as the case may be) shall use commercially
reasonable efforts to obtain consent from the party in whose favor the
obligation of confidentiality was made or from such tenant (as the case may be)
to permit the disclosure of the relevant information.

Promptly after determining that the Parent or such Subsidiary is not permitted
to disclose any information as a result of the limitations described in this
clause (o), the Company will provide each of the holders with (x) an Officer’s
Certificate describing generally the requested information that the Parent or
such Subsidiary is prohibited from disclosing pursuant to this clause (o) and
the circumstances under which the Parent or such Subsidiary is not permitted to
disclose such information, and (y) to the extent requested by the Required
Holders or, at such time as a Default or Event of Default has occurred and is
continuing, any holder of Notes that is an Institutional Investor, a written
opinion of counsel (which may be addressed to the Company) relied upon as to any
requested information that the Company is prohibited from disclosing to the
holders of the Notes under circumstances described in this clause (o).

Each notice pursuant to clauses (g), (h), (i), (j), (l) and (m) of this
Section 7.1 shall be accompanied by a statement of a Responsible Officer of the
Parent setting forth details of the occurrence referred to therein and stating
what action the Parent has taken and proposes to take with respect thereto.

 

20



--------------------------------------------------------------------------------

Section 7.2    Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer of the Parent substantially in the form attached as Schedule 7.2 hereto:

(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent and the
Company were in compliance with the requirements of Section 10 (and, if
applicable, any Incorporated Provision) during the quarterly or annual period
covered by the financial statements then being furnished, (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section
(or such Incorporated Provision, as applicable), and the calculation of the
amount, ratio or percentage then in existence. In the event that the Parent or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Parent or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent shall have taken or
proposes to take with respect thereto;

(c)    Unencumbered Eligible Property — attaching (i) copies of the statements
of Net Operating Income and Unencumbered NOI attributable to each Unencumbered
Eligible Property for such fiscal quarter or year, prepared on a basis
consistent with the financial statements delivered pursuant to Section 7.1(b)
hereof and otherwise in form and substance reasonably satisfactory to the
Required Holders, together with a certification by a Senior Financial Officer of
the Parent that the information contained in such statement fairly presents Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property for such periods, and (ii) a calculation, in form and substance
satisfactory to the Required Holders, of the Unencumbered Property Value of each
Property and the Unencumbered Asset Value as of the last day of the fiscal
period covered by such Senior Financial Officer’s certificate; and

(d)    Subsidiary Guarantors — certifying that the Parent and the Company are in
compliance with Section 9.7(a).

Section 7.3    Visitation. Each of the Company and the Parent shall, and shall
cause each of their respective Subsidiaries to, permit the representatives of
each Purchaser (until the Closing) and thereafter each holder of a Note that is
an Institutional Investor to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and

 

21



--------------------------------------------------------------------------------

independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours, upon reasonable advance notice to
the Company; provided, however, that (a) so long as no Event of Default then
exists, (i) such visits shall be limited to once in any calendar year and shall
be at the expense of such Purchaser or holder and (ii) no Purchaser or holder
shall have the right to make any such visit within the six (6) month period
following the date on which all of the Purchasers (until the Closing) or holders
of Notes at such time shall have visited the principal executive office of the
Parent following an invitation to all Purchasers (until the Closing) or all
holders by the Parent to visit its principal executive office, and (b) the
holders of the Notes shall not be required to give reasonable advance notice of
any such visit or inspection if an Event of Default then exists.

Section 7.4    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Parent or the Company
pursuant to Sections 7.1(a), (b), (c), (d) or (f) and Section 7.2 shall be
deemed to have been delivered if the Parent or the Company, as applicable,
satisfies any of the following requirements with respect thereto:

(i)    such financial statements satisfying the requirements of Section 7.1(a),
(b), (c) or (d) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser (until the Closing) and thereafter
each holder of a Note by e-mail at the e-mail address set forth under such
Purchaser’s or holder’s name on Schedule B or as communicated from time to time
in a separate writing delivered to the Company and the Parent;

(ii)    the Parent or the Company, as applicable, shall have timely filed such
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, satisfying the
requirements of Section 7.1(a), (b), (c) or (d), as the case may be, with the
SEC on EDGAR and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its website, the home
page of which is located at http://www.empirestaterealtytrust.com as of the date
of this Agreement;

(iii)    such financial statements satisfying the requirements of
Section 7.1(a), (b), (c) or (d), as the case may be, and related Officer’s
Certificate(s) satisfying the requirements of Section 7.2 are timely posted by
or on behalf of the Parent or the Company, as applicable, on its website, the
home page of which is located at http://www.empirestaterealtytrust.com as of the
date of this Agreement, or on IntraLinks or on any other similar website to
which each Purchaser (until the Closing) and thereafter each holder of Notes has
free access; or

(iv)    the Parent or the Company, as applicable, shall have filed any of the
items referred to in Section 7.1(f) with the SEC on EDGAR and shall have made
such items available on its website on the internet or on IntraLinks or on any
other similar website to which each Purchaser (until the Closing) and thereafter
each holder of Notes has free access;

provided however, that in the case of a delivery pursuant to any of clauses
(ii), (iii) or (iv), such delivery shall not be deemed to have occurred until
the Parent or the Company, as applicable, shall

 

22



--------------------------------------------------------------------------------

have given each Purchaser (until the Closing) and thereafter each holder of a
Note written notice, which may be by e-mail or in accordance with Section 18, of
such posting or filing in connection with each delivery, provided further, that
upon request of any such Purchaser or holder to receive paper copies of such
forms, financial statements and Officer’s Certificates or to receive them by
e-mail, the Parent or the Company, as applicable, will promptly e-mail them or
deliver such paper copies, as the case may be, to such Purchaser or holder.

SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2    Optional Prepayments with Make-Whole Amount. Subject to the last
sentence of this Section 8.2, the Company may, at its option, upon notice as
provided below and allocated as provided in Section 8.3, prepay at any time all,
or from time to time any part of, the Notes of any series, in an amount not less
than $1,000,000 (and integral multiples of $100,000 in excess thereof) in the
case of a partial prepayment, at 100% of the principal amount of such series of
Notes to be so prepaid, and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount. The Company will give each holder of
each series of Notes to be prepaid written notice of each optional prepayment
under this Section 8.2 not less than ten (10) days and not more than sixty
(60) days prior to the date fixed for such prepayment unless the Company and the
holders of more than 50% of the principal amount of the Notes of each such
series to be prepaid then outstanding agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of each series of Notes to be prepaid on
such date, the principal amount of each Note of each such series held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two (2) Business
Days prior to such prepayment, the Company shall deliver to each holder of each
series of Notes to be prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date. Notwithstanding anything contained in this Section 8.2 to the
contrary, if and for so long as any Default or Event of Default shall have
occurred and is continuing, any prepayment of the Notes pursuant to the
provisions of this Section 8.2 shall be made in respect of all Notes then
outstanding (regardless of series).

Section 8.3    Allocation of Partial Prepayments. In the case of each partial
prepayment of Notes pursuant to Section 8.2, the principal amount of the Notes
to be prepaid shall be allocated among all of the Notes of each series being
prepaid at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4    Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and

 

23



--------------------------------------------------------------------------------

after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.6    Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note of any series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any series, 0.50% over the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

24



--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note of any series, 0.50%
over the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release 11.15 (or any
comparable successor publication) for the U.S. Treasury constant maturity having
a term equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

25



--------------------------------------------------------------------------------

SECTION 9.    AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Closing and, thereafter, so long as
any of the Notes are outstanding, the Parent and the Company covenant that:

Section 9.1    Compliance with Laws. Without limiting Section 10.15, the Parent
and the Company will, and will cause each of their respective Subsidiaries to,
comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property (including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16), except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 9.2    Insurance. The Parent and the Company will, and will cause each
of their respective Subsidiaries to, maintain, with financially sound and
reputable insurers that are not Affiliates of the Parent (“Third Party Insurance
Companies”), insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated (which insurance shall, in any
event, include terrorism coverage to the extent generally available at
commercially reasonable rates); provided, that the Credit Parties and their
Subsidiaries may maintain such insurance under a plan by self-insurance, or a
large deductible program, or a captive insurance arrangement (in excess of the
amounts reinsured with Third Party Insurance Companies) (collectively,
“Self-Insurance”) instead of with one or more Third Party Insurance Companies,
so long as the Required Holders shall have consented in writing to the amount,
types and terms and conditions of all such Self-Insurance (such written consent
not to be unreasonably withheld). Notwithstanding the proviso in the immediately
preceding sentence, it is understood and agreed that (x) all Self-Insurance
existing on the date hereof and (y) any other Self-Insurance in the future that
is substantially comparable with respect to amounts, types and terms and
conditions with any Self-Insurance existing on the date hereof, shall be deemed
to have been consented to by the Required Holders.

Section 9.3    Maintenance of Properties. The Parent and the Company will, and
will cause each of their respective Subsidiaries to, (a) maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, (b) make all necessary repairs thereto and
renewals and replacements thereof and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities, except in each
case of the foregoing clauses (a) through (c) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

Section 9.4    Payment of Taxes and Obligations. The Parent and the Company
will, and will cause each of their respective Subsidiaries to, file all tax
returns required to be filed in any applicable jurisdiction and pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Parent,
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the case of the
foregoing clauses (a) through (c) as could not reasonably be expected to have a
Material Adverse Effect.

Section 9.5    Preservation of Existence, Etc. Each of the Parent and the
Company will, and will cause each of their respective Subsidiaries to,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 10.5 and except, solely in the case of a
Subsidiary that is not a Credit Party, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 9.6    Books and Records. The Parent and the Company will, and will
cause each of their respective Subsidiaries to, (a) maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be, and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Parent or such Subsidiary, as the case may be.

Section 9.7    Additional Guarantors.

(a)    The Parent and the Company will cause each of its Subsidiaries (other
than the Company) that guarantees or otherwise becomes liable at any time,
whether as a borrower, co-borrower, additional guarantor or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility to concurrently
therewith:

(i)    enter into a joinder agreement to the Guaranty Agreement in substantially
the form attached as Exhibit A to the Guaranty Agreement (a “Joinder Agreement”)
providing for the Guarantee by such Subsidiary, on a joint and several basis
with all other such Guarantors, of (A) the prompt payment in full when due of
all amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Company thereunder
and (B) the prompt, full and faithful performance, observance

 

27



--------------------------------------------------------------------------------

and discharge by the Company of each and every covenant, agreement, undertaking
and provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it; and

(ii)    deliver the following to each Purchaser (until the Closing) and
thereafter each holder of a Note:

(A)    an executed counterpart of such Joinder Agreement;

(B)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.10, 5.15 and 5.16 of this Agreement (but with respect to
such Subsidiary and such Joinder Agreement rather than the Parent or the
Company);

(C)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Joinder Agreement and the
performance by such Subsidiary of its obligations thereunder; and

(D)    to the extent requested by the Required Holders, an opinion of counsel
covering the matters set forth in items 1 through 6, inclusive, of Schedule
4.4(a) with respect to such Subsidiary and such Joinder Agreement and the
Guaranty Agreement.

(b)    At the election of the Company and by written notice to each Purchaser
(until the Closing) and thereafter each holder of Notes, any Subsidiary
Guarantor may be discharged from all of its obligations and liabilities under
the Guaranty Agreement and shall be automatically released from its obligations
thereunder without the need for the execution or delivery of any other document
by the Purchasers (until the Closing) and thereafter the holders, provided that
(i) if such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Guaranty Agreement) under
such Material Credit Facility, (ii) at the time of, and after giving effect to,
such release and discharge, no Default or Event of Default shall be existing
(including as a result of the failure to satisfy the Minimum Property
Condition), (iii) no amount is then due and payable under the Guaranty
Agreement, (iv) if in connection with such Subsidiary Guarantor being released
and discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (v) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (iv), provided further that if such
Subsidiary Guarantor has been, or concurrently

 

28



--------------------------------------------------------------------------------

with the release of such Subsidiary Guarantor pursuant to this Section 9.7(b)
will be, released from its obligations under the Loan Documents (as defined in
the Bank Credit Agreement) in connection with the Investment Grade Release, then
the certificate referenced in clause (v) above shall attach thereto true and
correct copies of each notice and certificate delivered to the Administrative
Agent (as defined in the Bank Credit Agreement) in connection with the release
of such Subsidiary Guarantor from its obligations under such Loan Documents
pursuant to Section 10.19(a) of the Bank Credit Agreement.

(c)    If at any time the Parent desires to become a Guarantor, it shall execute
and deliver to the Purchasers (until the Closing) and thereafter the holders of
the Notes a Joinder Agreement to the Guaranty Agreement in form and substance
reasonably satisfactory to the Required Holders; (b) deliver to the Purchasers
(until the Closing) and thereafter the holders of the Notes a certificate
covering the matters set forth in Section 4.3 with respect to the Parent; and
(c) deliver to the Purchasers (until the Closing) and thereafter the holders of
the Notes a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Required Holders), addressed to each Purchaser (until the
Closing) and each holder of the Notes, as to such matters concerning the Parent
and the Joinder Agreement and the Guaranty Agreement as the Required Holders may
reasonably request.

(d)    Notwithstanding anything to the contrary contained in this Agreement, in
the event that the results of any such “know your customer” or similar
investigation conducted by the Purchasers (until the Closing) and the holders of
the Notes with respect to any Proposed Unencumbered Property Subsidiary is not
reasonably satisfactory to the Required Holders, such Person shall not be
permitted to become a Guarantor, and for the avoidance of doubt no Property
owned or ground leased by such Subsidiary shall be included as an Unencumbered
Eligible Property, as applicable, without the prior written consent of the
Required Holders.

Section 9.8    Additional Unencumbered Properties.

(a)    If at any time the Company intends to include as an Unencumbered Eligible
Property any Proposed Real Estate, prior to any such inclusion the Company shall
notify the Purchasers (until the Closing) and thereafter the holders of the
Notes in writing of its desire to include such Proposed Real Estate as an
Unencumbered Eligible Property.

(b)    The notice referred to in clause (a) above shall include (i) if such
inclusion is to occur prior to the Investment Grade Release, a list of each
Subsidiary that is (or upon the acquisition or leasing thereof or upon the
acquisition of the owner or lessee thereof will be) the Direct Owner or an
Indirect Owner thereof and (ii) if such inclusion is to occur on or after the
Investment Grade Release, a list of each Subsidiary of the Company (if any) that
is (or upon the acquisition or leasing thereof or upon the acquisition of the
owner or lessee thereof will be) the Direct Owner or an Indirect Owner thereof
and will at the time such Proposed Real Estate is to be included as an
Unencumbered Eligible Property be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness (each such Subsidiary under
clause (i) or (ii) (including for the avoidance of doubt any Joint Venture
Partner) being referred to hereinafter as a “Proposed Unencumbered Property
Subsidiary”).

 

29



--------------------------------------------------------------------------------

(c)    With respect to each Proposed Unencumbered Property Subsidiary, at least
ten (10) days (or such shorter period as the Required Holders may agree) prior
to the date the applicable Proposed Real Estate is to be included as an
Unencumbered Eligible Property, the Company shall:

(i)    provide the Purchasers (until the Closing) and thereafter the holders
with the U.S. taxpayer identification number for such Proposed Unencumbered
Property Subsidiary, and

(ii)    provide the Purchasers (until the Closing) and thereafter the holders
with all documentation and other information concerning each such Proposed
Unencumbered Property Subsidiary that any holder may reasonably request in order
to comply with their obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(d)    At or prior to the time that any Proposed Real Estate that has a Proposed
Unencumbered Property Subsidiary as its Direct Owner or Indirect Owner is
included as an Unencumbered Eligible Property, the Company shall have caused
each such Proposed Unencumbered Property Subsidiary to comply with
Section 9.7(a) hereof to the extent applicable.

Section 9.9    Compliance with Environmental Laws. Except as would not
reasonably be expected to have a Material Adverse Effect, the Parent and the
Company will, and will cause each of their respective Subsidiaries to, comply,
and use commercially reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in compliance with applicable
Environmental Laws; provided, however, that neither the Parent nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 9.10    Maintenance of REIT Status; New York Stock Exchange or NASDAQ
Listing. The Parent will, at all times (a) continue to be organized and operated
in a manner that will allow it to qualify for taxation as a REIT and (b) remain
publicly traded with securities listed on the New York Stock Exchange or the
NASDAQ Stock Market.

Section 9.11    Further Assurances. Promptly upon request by the Required
Holders, the Parent and the Company will, and will cause each of their
respective Subsidiaries to, (a) correct any material defect or manifest error
that may be discovered in any Financing Document and (b) do, execute and take
any and all such further acts, deeds, certificates and assurances and other
instruments as the Required Holders may reasonably require from time to time in
order to carry out more effectively the purposes of the Financing Documents.

 

30



--------------------------------------------------------------------------------

Section 9.12    Most Favored Lender.

(a)    The Company shall deliver a true and complete copy of the Bank Amendment
within 10 Business Days following the execution thereof. If as of, or at any
time after, the date of this Agreement, the Bank Amendment (i) contains, or
amends or modifies the Bank Credit Agreement to add, any Financial Covenant or
any other Relevant Provision that is not contained in the Bank Credit Agreement
as of the date of this Agreement (but, in the case of any Relevant Provision
other than a Financial Covenant, only to the extent it would be customary to
include such Relevant Provision in a market note purchase agreement entered into
by a company (that is substantially similar to the Company) in connection with
an institutional private placement financing transaction providing for the
issuance and sale of debt securities that is entered into subsequent to the date
of the primary bank credit agreement of such company that contains such Relevant
Provision), or (ii) amends or modifies any Financial Covenant or other Relevant
Provision in the Bank Credit Agreement, an analogous Financial Covenant or other
Relevant Provision of which is also contained in this Agreement, in a manner
which would result in such Financial Covenant or Relevant Provision in the Bank
Credit Agreement being more beneficial to the Bank Lenders in any material
respect (or, in the case of any Financial Covenant or Event of Default, in any
respect) than the analogous Relevant Provision set forth in this Agreement is to
the holders of the Notes (any such Financial Covenant or other Relevant
Provision described in clause (i) or (ii), a “More Favorable Provision”), then
the Parent or the Company shall provide a Most Favored Lender Notice in respect
of such More Favorable Provision, together with the Bank Amendment. Thereupon,
unless waived in writing by the Required Holders within 15 days after each
holder’s receipt of such notice, such More Favorable Provision shall be deemed
automatically incorporated into this Agreement, mutatis mutandis, as if set
forth in full herein, effective as of the date when such More Favorable
Provision shall have become effective under the Bank Amendment. Thereafter, upon
the request of any holder of a Note, the Parent and the Company shall (at the
Company’s sole cost and expense) enter into any additional agreement or
amendment to this Agreement requested by such holder evidencing any of the
foregoing. Notwithstanding anything to the contrary in the foregoing, in the
event that the Company reasonably determines in good faith that the Bank
Amendment does not contain or otherwise provide for any More Favorable
Provision, then it shall not be required to provide a Most Favored Lender Notice
in connection with its delivery of the Bank Amendment to the holders of the
Notes; provided, however, that the Required Holders may, within 90 days
following their receipt of the Bank Amendment, provide a written notice to the
Parent or the Company if they reasonably determine that the Bank Amendment
contains a More Favorable Provision, which notice shall specify such More
Favorable Provision and that such More Favorable Provision shall constitute an
Incorporated Provision, whereupon such More Favorable Provision shall be deemed
automatically incorporated into, and constitute an Incorporated Provision under,
this Agreement in accordance with the terms of this Section 9.12.

 

31



--------------------------------------------------------------------------------

(b)    Any More Favorable Provision incorporated into this Agreement (herein
referred to as an “Incorporated Provision”) (x) shall be deemed automatically
amended herein to reflect any subsequent amendments made to such Incorporated
Provision under the Bank Credit Agreement which make such Incorporated Provision
less restrictive on the Parent, the Company or any of their respective
Subsidiaries, as the case may be, and (y) shall be deemed automatically deleted
from this Agreement at such time as such Incorporated Provision is deleted or
otherwise removed from the Bank Credit Agreement or the Bank Credit Agreement is
terminated; provided, however, that:

(i)    if a Default or Event of Default shall exist at the time such
Incorporated Provision is deleted or otherwise removed from the Bank Credit
Agreement, the prior written consent of the Required Holders shall be required
as a condition to the deletion of the related Incorporated Provision from this
Agreement for so long as such Default or Event of Default continues to exist,
and

(ii)    if any Bank Lender or agent under the Bank Credit Agreement receives any
remuneration as consideration for the amendment, modification or removal of such
Incorporated Provision then such remuneration shall be concurrently paid, on the
same equivalent terms, ratably to each holder of Notes then outstanding.

(c)    Upon the effectiveness of any amendment, at the request of the Parent,
the Company or any holder of Notes, the holders of Notes (if applicable) and the
Parent and the Company shall (at the Company’s sole cost and expense) enter into
any additional agreement or amendment to this Agreement reasonably requested by
the Parent, the Company or a holder of Notes, as the case may be, evidencing the
amendment of any such Incorporated Provision. Upon the effectiveness of any
deletion or removal, at the request of the Parent or the Company, the holders of
Notes shall (at the Company’s sole cost and expense) enter into any additional
agreement or amendment to this Agreement requested by the Parent or the Company
evidencing the deletion and termination of any such Incorporated Provision.

(d)    For the avoidance of doubt, each of the Financial Covenants and other
Relevant Provisions in this Agreement as of the date of this Agreement shall
remain in this Agreement regardless of whether any More Favorable Provisions are
incorporated into this Agreement by operation of this Section 9.12.

(e)    Further, if the Bank Amendment is not executed by the requisite parties
within 45 days following the date hereof or if the Bank Amendment does not
provide for (i) the deletion of the Minimum Tangible Net Worth covenant set
forth in the Bank Credit Agreement as of the date hereof, and/or (ii) an
amendment to the definition of “Total Asset Value” set forth in the Bank Credit
Agreement as of the date hereof to (A) increase the percentage of such “Total
Asset Value” at any time that may be attributable to Investments in
Unconsolidated Affiliates from 10% to 15%, or (B) increase the percentage of
such “Total Asset Value” at any time that may be attributable to assets of the
type described in clauses (ii) through (v) of the definition of “Total Asset
Value” (as set forth in the Bank Credit Agreement as in effect on the date
hereof) from 25% to 30%, then the provisions of

 

32



--------------------------------------------------------------------------------

this Agreement shall automatically, without any further action required on the
part of the Parent, the Company or any holder of the Notes, be amended to (x) in
the case of clause (i) above or in the event the Bank Amendment is not executed,
amend Section 10.11 of this Agreement to insert a Minimum Tangible Net Worth
covenant (together with all related definitions) in substantially the form
attached as Schedule 9.12 hereto, and (y) in the case of clause (ii) above or in
the event the Bank Amendment is not executed, amend the respective percentages
set forth in clauses (v) and (vi) of the definition of “Total Asset Value” set
forth in this Agreement to be 10% (instead of 15%) and 25% (instead of 30%),
respectively, as applicable. Thereafter, upon the request of any holder of a
Note, the Parent and the Company shall (at the Company’s sole cost and expense)
enter into any additional agreement or amendment to this Agreement requested by
such holder evidencing any of the foregoing.

SECTION 10.    NEGATIVE COVENANTS.

From the date of this Agreement until the Closing and, thereafter, so long as
any of the Notes are outstanding, the Parent and the Company covenant that:

Section 10.1    Liens. The Parent and the Company will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to (a) any Unencumbered
Eligible Property other than Permitted Property Encumbrances, (b) any Equity
Interest of (i) the Company owned by the Parent or (ii) any Unencumbered
Property Subsidiary, in each case other than Permitted Equity Encumbrances or
(c) any income from or proceeds of any of the foregoing; or sign, file or
authorize under the Uniform Commercial Code of any jurisdiction a financing
statement that includes in its collateral description any portion of any
Unencumbered Eligible Property (unless such description relates to a Permitted
Property Encumbrance), any Equity Interest of the Company owned by the Parent
(unless such description relates to a Permitted Equity Encumbrance), any Equity
Interest of any Unencumbered Property Subsidiary (unless such description
relates to a Permitted Equity Encumbrance) or any income from or proceeds of any
of the foregoing.

Notwithstanding the foregoing, the Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, secure pursuant to this
Section 10.1 any Indebtedness outstanding under or pursuant to any Material
Credit Facility unless and until the Notes (and any Guarantee delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation in form and substance reasonably
acceptable to the Required Holders, including, without limitation, an
intercreditor agreement and opinions of counsel to the applicable Credit Parties
from counsel that is reasonably acceptable to the Required Holders.

Section 10.2    Investments. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, make any Investments, except:

(a)    Investments held by the Parent and its Subsidiaries in the form of cash
or Cash Equivalents;

(b)    equity Investments owned as of the date hereof in Subsidiaries;

 

33



--------------------------------------------------------------------------------

(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; and

(d)    other Investments, so long as (i) no Event of Default has occurred and is
continuing immediately before and after the making of such Investment and
(ii) immediately after giving effect to the making of such Investment, the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 10.11.

Notwithstanding anything to the contrary contained herein, the Parent shall not
be permitted to make any Investment at any time that it is not a Guarantor,
except as permitted under Section 10.14.

Section 10.3    Indebtedness. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness (other than Indebtedness exclusively among members of
the Consolidated Group) unless (a) no Event of Default has occurred and is
continuing immediately before and after the incurrence of such Indebtedness and
(b) immediately after giving effect to the incurrence of such Indebtedness, the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 10.11; provided, that notwithstanding clauses (a) and
(b) above, in no event shall the Parent or any Unencumbered Property Subsidiary
be a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness unless it is a Guarantor.

Section 10.4    Minimum Property Condition. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, suffer or permit a
failure to comply with the Minimum Property Condition at any time.

Section 10.5    Fundamental Changes; Dispositions. The Parent and the Company
will not, and will not permit any of their respective Subsidiaries to, merge,
dissolve, liquidate, consolidate with or into another Person, make any
Disposition or, in the case of any Subsidiary of the Parent, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a)    any Subsidiary of the Company may merge or consolidate with (i) the
Company, provided that the Company shall be the continuing or surviving Person
and/or (ii) any one or more other Subsidiaries of the Company, provided that if
any Subsidiary Guarantor is merging with another Subsidiary of the Company that
is not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing
or surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

(b)    any Subsidiary of the Company may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or another
Subsidiary of the Company; provided that if the transferor in such a transaction
is a Subsidiary Guarantor that will remain a Subsidiary Guarantor after giving
effect to such Disposition, then the transferee must be the Company or a
Subsidiary Guarantor;

 

34



--------------------------------------------------------------------------------

(c)    Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(d)    Dispositions of property by any Subsidiary of the Company to the Company
or another Subsidiary of the Company; provided that if the transferor is a
Subsidiary Guarantor, then the transferee must be the Company or a Subsidiary
Guarantor;

(e)    Investments permitted by Section 10.2; and

(f)    mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

(i)    no Event of Default has occurred and is continuing immediately before and
after such transaction;

(ii)    immediately upon giving effect thereto, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 10.11; and

(iii)    in the event of any Disposition of an Unencumbered Eligible Property
for which a Direct Owner or an Indirect Owner is a Guarantor or a Disposition of
any such Direct Owner or Indirect Owner: (A) the representations and warranties
contained in Section 5 or any other Financing Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date thereof and immediately after giving effect thereto, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 10.5, the
representations and warranties contained in Section 5.5 shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1 and (B) the provisions of Sections 10.19(b) and
(c) of the Bank Credit Agreement (as in effect on the date hereof), as
applicable, shall be satisfied.

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent or the Company be permitted to (i) merge, dissolve or liquidate or
consolidate with or into any other Person unless after giving effect thereto the
Parent or the Company, as applicable, is the sole surviving Person of such
transaction and no Change of Control results therefrom, (ii) engage in any
transaction pursuant to which it is reorganized or reincorporated in any
jurisdiction other than a State of the United States of America or the District
of Columbia, or (iii) consummate a Division.

Section 10.6    Restricted Payments. The Parent and the Company will not, and
will not permit any of their respective Subsidiaries to, declare or make,
directly or indirectly, any Restricted

 

35



--------------------------------------------------------------------------------

Payment, or incur any obligation (contingent or otherwise) to do so, except that
the following shall be permitted:

(a)    each Subsidiary of the Company may make Restricted Payments pro rata to
the holders of its Equity Interests;

(b)    each Consolidated Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person or another Consolidated Party;

(c)    the Company shall be permitted to declare and make other Restricted
Payments on or in respect of its Equity Interests; provided, however, (1) if an
Event of Default under Section 11(a) or (b) shall have occurred and be
continuing or would result therefrom, the Company shall only be permitted to
declare and pay pro rata cash dividends on its Equity Interests or make pro rata
cash distributions with respect thereto in an amount that will result in the
Parent receiving the minimum amount of funds required to be distributed to its
equity holders in order for the Parent to maintain its status as a REIT for
federal and state income tax purposes and (2) no Restricted Payments shall be
permitted under this clause (c) following the acceleration of the Obligations
pursuant to Section 12.1 or following the occurrence of any Event of Default
under Section 11(g) or (h); and

(d)    the Parent shall be permitted to make Restricted Payments with any
amounts received by it from the Company pursuant to Section 10.6(c).

For the avoidance of doubt, this Section 10.6 shall not prohibit payments
required to be made pursuant to the Tax Protection Agreement (as in effect on
the date hereof or as modified thereafter with the prior written consent of the
Required Holders).

Notwithstanding the foregoing, if, at any time after the date hereof, the
analogous covenant in Section 7.06 (Restricted Payments) of the Bank Credit
Agreement (as in effect on the date hereof) (the “Bank Restricted Payment
Covenant”) is deleted, removed, amended or otherwise modified to be more or less
restrictive than this Section 10.6, then this Section 10.6 shall be deemed on
the date of execution of any such deletion, removal, amendment or modification
to the Bank Credit Agreement to be then and thereupon similarly deleted,
removed, amended or otherwise modified under this Agreement without any further
action on the part of the Parent, the Company or any of the Purchasers (until
the Closing) and thereafter the holders of the Notes; provided that if a Default
or Event of Default shall exist at the time the Bank Restricted Payment Covenant
is so deleted, removed, amended or modified in a manner so as to be less
restrictive on the Credit Parties, the prior written consent of the Required
Holders shall be required as a condition to any such deletion, removal,
amendment or other modification to this Section 10.6 for so long as such Default
or Event of Default continues to exist; and provided, further, that if any fee
or other consideration shall be paid to the Bank Lenders or holders of the
Indebtedness under the Bank Credit Agreement in connection with any such
deletion, removal, amendment or modification to the Bank Restricted Payment
Covenant, the Equivalent Fee shall be paid to the Purchasers (until the Closing)
and thereafter the holders of the Notes. If the Bank Credit Agreement is amended
or modified to remove the Bank Restricted Payment Covenant and subsequent to any
such amendment or modification, the Bank Credit Agreement is amended to
re-insert the Bank Restricted Payment

 

36



--------------------------------------------------------------------------------

Covenant or an analogous covenant or event of default restricting or limiting
Restricted Payments by any Credit Party, then such Bank Restricted Payment
Covenant or other similar covenant or event of default shall automatically be
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person,
effective as of the date when such covenant or event of default became effective
under the Bank Credit Agreement. The Parent, the Company and the Required
Holders shall from time to time promptly execute and deliver at the Credit
Parties’ expense (including, without limitation, the reasonable fees and
expenses of counsel for the Purchasers (until the Closing) and the holders of
the Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company and the Required Holders evidencing any
such amendment or modification to this Section 10.6; provided that the execution
and delivery of such amendment or modification shall not be a precondition to
the effectiveness of such amendment or modification.

Section 10.7    Change in Nature of Business. The Parent and the Company will
not, and will not permit any of their respective Subsidiaries to, engage in any
material line of business other than acquiring and developing income producing
real properties and investments related thereto (including the operation of the
Empire State Observatory or other observatory properties) or any business
reasonably related or ancillary thereto or representing a reasonable extension
thereof.

Section 10.8    Transactions with Affiliates. The Parent and the Company will
not, and will not permit any of their respective Subsidiaries to, enter into
directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate of
the Parent, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Parent or a
Subsidiary thereof as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to
(a) transactions between or among the Company and its Subsidiaries at any time
that the Parent is not a Guarantor, and transactions between or among the Parent
and its Subsidiaries at any time that the Parent is a Guarantor, (b) fees and
compensation (whether in the form of cash, equity or otherwise) paid or provided
to, and any indemnity provided on behalf of, officers, directors or employees of
the Parent or any Subsidiary thereof as determined in good faith by the board of
directors of the Parent and in the ordinary course of business, (c) payments
contemplated by the Tax Protection Agreement, (d) Restricted Payments not
prohibited hereunder and (e) transactions and arrangements existing on the date
hereof and disclosed in the reports filed by the Parent with the SEC under the
Securities Act or the Securities Exchange Act prior to the date hereof.

Section 10.9    Burdensome Agreements. The Parent and the Company will not, and
will not permit any of their respective Subsidiaries to enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other
Financing Document) that limits the ability of (a) any Subsidiary to make
Restricted Payments to the Parent, the Company or any Guarantor (or, following
the Investment Grade Release, any Wholly-Owned Subsidiary of the Company that is
a Direct Owner or Indirect Owner of an Unencumbered Eligible Property) or to
otherwise transfer any Unencumbered Eligible Property, or any income therefrom
or proceeds thereof, to the Parent, the Company or any Subsidiary, (b) the
Parent or any Subsidiary of the Company that is an Unencumbered Property
Subsidiary to Guarantee any Obligations or (c) the Parent, any Subsidiary of the
Company that is an Unencumbered Property Subsidiary, any Controlled Joint
Venture or

 

37



--------------------------------------------------------------------------------

any Controlled Joint Venture Subsidiary to create, incur, assume or suffer to
exist Liens on any Unencumbered Eligible Property, any Equity Interest of the
Company owned by the Parent, any Equity Interest of any Unencumbered Property
Subsidiary, any Equity Interest of any Controlled Joint Venture owned by a Joint
Venture Partner, any Equity Interest of any Controlled Joint Venture Subsidiary
that owns an Unencumbered Eligible Property, or any income from or proceeds of
any of the foregoing; provided, however, that clauses (a) and (c) above shall
not prohibit customary limitations on Restricted Payments or Negative Pledges
(i) provided in favor of any holder of Secured Indebtedness of a Subsidiary so
long as (A) such Subsidiary is not an Unencumbered Property Subsidiary, a
Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible Property
or a Controlled Joint Venture that owns a Controlled Joint Venture Subsidiary
that owns an Unencumbered Eligible Property and (B) such Secured Indebtedness is
permitted under Sections 10.3 and 10.11, (ii) contained in (A) any agreement in
connection with a Disposition permitted by Section 10.5 (provided that such
limitation shall only be effective against the assets or property that are the
subject of such Disposition) or (iii) the constituent documents of, or joint
venture agreements or other similar agreements entered into in the ordinary
course of business that are applicable solely to, a non-Wholly-Owned Subsidiary
of the Company that is not a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property or a Controlled Joint Venture that owns a
Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible Property,
(iv) arising by virtue of restrictions on cash or other deposits or net worth
imposed by customers, suppliers or landlords or required by insurance, surety or
bonding companies, in each case, under contracts entered into in the ordinary
course of business so long as such restrictions do not apply to any Subsidiary
that is an Unencumbered Property Subsidiary, a Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property or a Controlled Joint
Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property and (v) that constitute Permitted Pari Passu
Encumbrances.

Section 10.10    Use of the Proceeds. The Company will not use any proceeds of
the Notes, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, or (b) for any purpose that would breach or violate
any applicable Anti-Money Laundering Laws or Anti-Corruption Laws.

Section 10.11    Financial Covenants. The Parent and the Company will not:

(a)    Maximum Leverage Ratio. Permit Total Indebtedness as of the last day of
each fiscal quarter of the Parent to exceed 60% of the Total Asset Value on such
day.

(b)    Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness as of
the last day of each fiscal quarter of the Parent to exceed 40% of the Total
Asset Value on such day.

(c)    [Reserved].

(d)    Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio as of the last day of any fiscal quarter of the Parent to be less than
1.50 to 1.00.

 

38



--------------------------------------------------------------------------------

(e)    Minimum Unencumbered Interest Coverage Ratio. Permit the Unencumbered
Interest Coverage Ratio as of the last day of any fiscal quarter of the Parent
to be less than 1.75 to 1.00.

(f)    Maximum Unsecured Leverage Ratio. Permit Total Unsecured Indebtedness as
of the last day of each fiscal quarter of the Parent to exceed 60% of the
Unencumbered Asset Value on such day.

(g)    Maximum Secured Recourse Indebtedness. If, at any time after the date
hereof, a covenant or event of default is inserted in the Bank Credit Agreement
that restricts or limits the amount of Secured Recourse Indebtedness that may be
incurred, created, assumed, guaranteed or maintained by the Credit Parties and
their Subsidiaries (or any one or more of them) (a “Bank Secured Recourse
Indebtedness Covenant”), then such Bank Secured Recourse Indebtedness Covenant
shall automatically be incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein, without any further action required on
the part of any Person, effective as of the date when such covenant or event of
default became effective under the Bank Credit Agreement. Notwithstanding the
foregoing, if, at any time after any Bank Secured Recourse Indebtedness Covenant
is incorporated by reference into this Agreement pursuant to this
Section 10.11(g), the corresponding Bank Secured Recourse Indebtedness Covenant
set forth in the Bank Credit Agreement is deleted, removed, amended or otherwise
modified to be more or less restrictive, then the covenant or event of default
so incorporated pursuant to this Section 10.11(g) shall similarly be deemed on
the date of execution of any such deletion, removal, amendment or modification
to the Bank Credit Agreement to be then and thereupon similarly deleted,
removed, amended or otherwise modified under this Agreement without any further
action on the part of the Parent, the Company or any of the holders of the
Notes; provided that if a Default or Event of Default shall exist at the time
the Bank Secured Recourse Indebtedness Covenant is so deleted or removed or
amended or modified in a manner so as to be less restrictive on the Credit
Parties, the prior written consent of the Required Holders shall be required as
a condition to any such deletion, removal, amendment or other modification to
the covenant or event of default incorporated pursuant to this Section 10.11(g)
for so long as such Default or Event of Default continues to exist; and
provided, further, that if any fee or other consideration shall be paid to the
Bank Lenders or holders of the Indebtedness under the Bank Credit Agreement in
connection with any such deletion, removal, amendment or modification to the
Bank Secured Recourse Indebtedness Covenant, the Equivalent Fee shall be paid to
the holders of the Notes. If the Bank Credit Agreement is amended or modified to
remove any Bank Secured Recourse Indebtedness Covenant and subsequent to any
such amendment or modification, the Bank Credit Agreement is amended to
re-insert a Bank Secured Recourse Indebtedness Covenant, then such Bank Secured
Recourse Indebtedness Covenant shall automatically be incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein, without any
further action required on the part of any Person, effective as of the date when
such covenant or event of default became effective under the Bank Credit
Agreement. The Parent, the Company and the Required Holders shall from time to
time promptly execute and deliver at the Credit Parties’ expense (including,
without limitation, the reasonable fees and expenses of counsel for the holders
of the Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company

 

39



--------------------------------------------------------------------------------

and the Required Holders evidencing any such amendment or modification to this
Section 10.11(g) to incorporate, delete, remove, amend or modify any Bank
Secured Recourse Indebtedness Covenant as provided herein; provided that the
execution and delivery of such amendment or modification shall not be a
precondition to the effectiveness of such amendment or modification.

Section 10.12    Accounting Changes. The Parent and the Company will not, and
will not permit any of their respective Subsidiaries to, make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) their fiscal year.

Section 10.13    Amendments, Waivers and Terminations of Organization Documents.
The Parent and the Company will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, consent to, approve, authorize or
otherwise suffer or permit any amendment, change, cancellation, termination or
waiver in any respect of the terms of any Organization Document of any Credit
Party or any Subsidiary thereof, other than amendments, changes and
modifications that are not adverse in any material respect to the Parent, any of
the other Credit Parties, any Subsidiary thereof, or any of the holders of the
Notes.

Section 10.14    Parent Covenants. Notwithstanding anything to the contrary
contained in any Financing Document, at any time that the Parent is not a
Guarantor the Parent shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Company and, if applicable, direct interests in
the Company, and the management of the business of the Company, and such
activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Company. The Parent shall not own any assets
other than (a) interests, rights, options, warrants or convertible or
exchangeable securities of the Company, (b) assets that have been distributed to
the Parent by its Subsidiaries in accordance with Section 10.6 that are held for
ten (10) Business Days or less pending further distribution to equity holders of
the Parent, (c) assets received by the Parent from third parties (including the
Net Cash Proceeds from any issuance and sale by the Parent of any its Equity
Interests), that are held for ten (10) Business Days or less pending
contribution of same to the Company, (d) such bank accounts or similar
instruments as it deems necessary to carry out its responsibilities under the
Organization Documents of the Company and (e) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
the Company and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (a) and (c) of this sentence.
Nothing in this Section 10.14 shall prevent the Parent from (i) the maintenance
of its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Financing Documents, (iii) any public offering of its common
stock or any other issuance or sale of its Equity Interests, (iv) the payment of
dividends, (v) making contributions to the capital of the Company,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent and the Company, (vii) providing
indemnification to officers, managers and directors, (viii) any activities
incidental to compliance with the provisions of the Securities Act, the
Securities Exchange Act, any rules and regulations promulgated thereunder, and
the rules of national securities exchanges, in each case, as applicable to
companies with listed equity or debt securities, as well as activities
incidental to investor relations, shareholder meetings and reports to
shareholders or debt holders and (ix) any activities incidental to the
foregoing.

 

40



--------------------------------------------------------------------------------

Section 10.15    Economic Sanctions, Etc. The Parent and the Company will not,
and will not permit any Controlled Entity to (a) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any Purchaser (until the Closing) or thereafter any
holder or any affiliate of such Purchaser or holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such Purchaser
or holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

SECTION 11.    EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)    the Company defaults in the payment of any interest on any Note for more
than five (5) Business Days after the same becomes due and payable; or

(c)    the Parent or the Company defaults in the performance of or compliance
with any term contained in Sections 7.1(g), 7.1(h), 7.1(i)(i), 7.1(m), 9.2, 9.5
(with respect to the Parent, the Company and each Unencumbered Property
Subsidiary) or 10 or any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Guaranty Agreement; or

(d)    the Company or any other Credit Party defaults in the performance of or
compliance with (i) any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Financing Document and such default
is not remedied within thirty (30) days after the earlier of (A) a Responsible
Officer of the Company or the Parent obtaining actual knowledge of such default
and (B) the Company or the Parent receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)), or (ii) any
Incorporated Provision and any such default is not remedied within the
corresponding cure period specified with respect to such Incorporated Provision
set forth in the Bank Credit Agreement (without giving effect to any amendment,
modification or waiver thereof by any lender or agent under the Bank Credit
Agreement); or

(e)    (i) any representation or warranty made in writing by or on behalf of the
Parent or the Company or by any officer of the Parent or the Company in this
Agreement or any document delivered pursuant to this Agreement proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in the Guaranty Agreement or any
document delivered pursuant to the Guaranty Agreement proves to have been false
or incorrect in any material respect on the date as of which made; or

 

41



--------------------------------------------------------------------------------

(f)    (i) any Credit Party or any Subsidiary thereof (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness under this Agreement
and the Notes and Indebtedness under Swap Contracts) having an aggregate
principal amount of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, (ii) any
Credit Party or any Subsidiary thereof fails to observe or perform any agreement
or condition relating to any Nonrecourse Indebtedness or Guarantee of
Nonrecourse Indebtedness having an aggregate principal amount in excess of the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Credit Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Credit Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(g)    the Parent, the Company or any Significant Subsidiary (i) is generally
not paying, or admits in writing its inability to pay, its debts as they become
due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or (v) is
adjudicated as insolvent or to be liquidated; or

(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Parent, the Company or any
Significant

 

42



--------------------------------------------------------------------------------

Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Parent, the Company or any
Significant Subsidiary, or any such petition shall be filed against the Parent,
the Company or any Significant Subsidiary and such petition shall not be
dismissed, discharged or stayed within sixty (60) days; or

(i)    (i) one or more final judgments or orders (including, without limitation,
any such final order enforcing a binding arbitration decision) for the payment
of money aggregating in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, are rendered against one or more of the Parent, the
Company or any Significant Subsidiary and, in the case of either (i) or (ii)
herein, such judgments are not, within sixty (60) days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; or

(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses
(i) through (vi) above, either individually or together with any other such
event or events, could reasonably be expected to have a Material Adverse Effect.
As used in this Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA; or

(k)    other than in accordance with the terms of Section 9.7(b) of this
Agreement or Section 10 or Section 12.1 of the Guaranty Agreement, the Guaranty
Agreement shall cease to be in full force and effect, any Guarantor or any
Person acting on behalf of any Guarantor shall contest in any manner the
validity, binding nature or enforceability of the

 

43



--------------------------------------------------------------------------------

Guaranty Agreement, or the obligations of any Guarantor under the Guaranty
Agreement are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of the Guaranty Agreement; or

(l)    there occurs any Change of Control; or

(m)    the Parent shall, for any reason, fail to maintain its status as a REIT,
after taking into account any cure provisions set forth in the Code that are
complied with by the Parent.

SECTION 12.    REMEDIES ON DEFAULT, ETC.

Section 12.1    Acceleration.

(a)    If an Event of Default with respect to the Parent, the Company or any
Unencumbered Property Subsidiary described in Section 11(g) or (h) (other than
an Event of Default described in clause (i) of Section 11(g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (y) the Make-Whole Amount determined in respect of
such principal amount, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived. The Company acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Company (except as herein specifically provided for) and
that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

Section 12.2    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Guaranty Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

 

44



--------------------------------------------------------------------------------

Section 12.3    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate for the applicable series, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Guaranty Agreement or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable and documented attorneys’ fees, expenses and disbursements.

SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes. The parties intend to treat the Notes as being
in “registered form” under Section 5f.103-1(c) of the United States Treasury
Regulations and shall interpret this Agreement consistent therewith.

 

45



--------------------------------------------------------------------------------

Section 13.2    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within fifteen (15) Business Days thereafter, the
Company shall execute and deliver, at the Company’s expense (except as provided
below), one or more new Notes of the same series (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Note for such series set forth in Schedule 1-A or 1-B, as the case
may be. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2. Notwithstanding anything to the contrary in this
Agreement, no holder will have the right to transfer any Notes to a Competitor
unless an Event of Default has occurred and is continuing.

Section 13.3    Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

within ten (10) Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14.    PAYMENTS ON NOTES.

Section 14.1    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York City, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction.

 

46



--------------------------------------------------------------------------------

The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.

Section 14.2    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

Section 14.3    Tax Indemnification; Evidence of Exemption from U.S. Withholding
Tax.

(a)    Withholding. Any and all payments on any Note or any other payments made
pursuant to this Agreement or any other Financing Document by a Credit Party
shall be made without deduction or withholding of any Tax, except as required by
applicable Law. If any applicable Law (as determined in the good faith of the
Parent or the Company) requires the deduction or withholding of any Tax from any
payment on any Note or any other payment made pursuant to this Agreement or any
other Financing Document by a Credit Party, then the applicable Credit Party
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable holder receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
each holder of a Note, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such holder or required to be withheld or deducted from a payment to such holder
and any reasonable expenses arising

 

47



--------------------------------------------------------------------------------

therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
relevant Credit Party by a holder of the Notes shall be conclusive absent
manifest error.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by a Credit Party to a Governmental Authority pursuant to this Section 14.3,
such Credit Party shall deliver to the applicable holder(s) of the Notes an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such holder.

(d)    Evidence of Exemption. By acceptance of any Note, the holder of such Note
agrees that such holder will with reasonable promptness, to the extent it is
legally entitled to do so, duly complete and deliver to the Parent and the
Company, or to such other Person as may be reasonably requested by the Parent or
the Company, from time to time a properly executed Internal Revenue Service Form
W-9, W-8BEN, W- 8BEN-E, W-8ECI, W-8EXP or W-8IMY, as applicable, in each case
together with any required attachments and establishing any exemption from, or
reduction of, U.S. federal withholding tax with respect to payments in
connection with the Notes under the Law in effect as of the date that such
holder acquires a Note or a beneficial ownership interest in such Note. Each
holder of a Note or of a beneficial ownership interest in a Note further agrees
that (i) such holder shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Company (or such other Credit Party as directed by
the Parent or the Company) (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such holder acquires a Note or a
beneficial ownership interest in a Note (and from time to time thereafter upon
the reasonable request of the Parent, the Company or such other requesting
Credit Party), executed copies of any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in U.S. federal, state or
local withholding taxes (copies of which shall have been provided by the Parent
or the Company to such holder), duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Credit Party to determine the withholding or deduction required to be made and
(ii) if reasonably requested by the Parent or the Company, such holder of a Note
or of a beneficial ownership interest in a Note shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the Parent
or the Company (copies of which shall have been provided by the Parent or the
Company to such holder) as will enable the Parent, the Company or such other
Credit Party to determine whether or not such holder is subject to backup
withholding or information reporting requirements, provided, however, that
notwithstanding anything to the contrary in the immediately preceding clauses
(i) and (ii), the completion, execution and submission of such documentation
(other than, for the avoidance of doubt, such documentation set forth in the
first sentence of this Section 14.3(d) shall not be required if in the Note
holder’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such holder or subject
such holder to any material unreimbursed cost or expense. In addition, by
acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Parent and the
Company, or to such other Person as may be reasonably requested by

 

48



--------------------------------------------------------------------------------

the Parent or the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by Parent necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for each of the Credit Parties to comply with its obligations under
FATCA and (b) in the case of any such holder that is not a United States Person,
such documentation prescribed by applicable Law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for each Credit Party to comply with its obligations under FATCA
and to determine that such holder has complied with such holder’s obligations
under FATCA or to determine the amount (if any) to deduct and withhold from any
such payment made to such holder. Nothing in this Section 14.3 shall require any
holder to disclose its tax returns or provide information that, in the
reasonable determination of such holder, is confidential or proprietary to such
holder unless any of the Credit Parties are required to obtain such information
under FATCA and, in such event, the Credit Parties shall treat any such
information it receives as confidential.

(e)    Treatment of Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 14.3 (including by the payment
of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (e) shall not be
construed to require any indemnified party to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(f)    Survival. Each party’s obligations under this Section 14.3 shall survive
the transfer of a Note, and the payment in full of all obligations under this
Agreement and the other Financing Documents.

SECTION 15.    EXPENSES, ETC.

Section 15.1    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including, but with respect to the payment of attorneys’ fees, limited to,
reasonable and documented attorneys’ fees of one

 

49



--------------------------------------------------------------------------------

special counsel and, if reasonably required by the Required Holders, one local
or other counsel in each applicable jurisdiction for the Purchasers and the
holders) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Guaranty Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Guaranty Agreement or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Guaranty Agreement or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including fees
of one financial advisor for the Purchasers and holders of Notes, as a whole,
incurred in connection with the insolvency or bankruptcy of the Company or any
Significant Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes and the Guaranty Agreement
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$5,500 and (d) if required by the NAIC, the cost of obtaining and maintaining a
Legal Entity Identifier (LEI).

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note and (iii) subject to Section 14.3, any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (including reasonable
attorneys’ fees and expenses) or obligation resulting from the consummation of
the transactions contemplated hereby, including the use of the proceeds of the
Notes by the Company. For the avoidance of doubt, this Section 15.1 shall not
apply with respect to any Taxes, other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim, judgment, order or decree.

Section 15.2    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guaranty Agreement or the Notes,
and the termination of this Agreement.

SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Company pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Company, as applicable, under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and the Guaranty Agreement embody the entire
agreement and understanding between each Purchaser, the Parent and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

 

50



--------------------------------------------------------------------------------

SECTION 17.    AMENDMENT AND WAIVER.

Section 17.1    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a)    No amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;

(b)    No amendment or waiver may, without the written consent of (1) at any
time prior to the Closing, each Purchaser, and (2) at any time on or after the
Closing, each holder of a Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 14.3, 17 or 20;
and

(c)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions (in addition to any payment and
prepayment rights that the Company has under Sections 8.1 and 8.2 hereof on the
date hereof) only with the written consent of the Company and the Super-Majority
Holders.

Section 17.2    Solicitation of Holders of Notes.

(a)    Solicitation. The Company and the Parent will provide each Purchaser
(until the Closing), and thereafter each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser or holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or the Guaranty Agreement. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the Guaranty Agreement to each Purchaser
(until the Closing) and thereafter each holder of a Note promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Purchasers or holders of Notes.

(b)    Payment. Neither the Parent nor the Company will directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any

 

51



--------------------------------------------------------------------------------

Purchaser (until the Closing) or thereafter any holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of the Guaranty Agreement or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each such Purchaser and holder of a Note
even if such Purchaser or holder did not consent to such waiver or amendment.

(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) the Parent,
(iii) any Subsidiary or any Affiliate of the Company or the Parent or (iv) any
other Person in connection with, or in anticipation of, a tender offer for or
merger with the Company, the Parent and/or any of their respective Subsidiaries
or Affiliates (either pursuant to a waiver under Section 17.1(c) or subsequent
to Section 8.5 having been amended pursuant to Section 17.1(c)) in connection
with such consent shall be void and of no force or effect except solely as to
such holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 17.3    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Guaranty Agreement applies equally to all
Purchasers (until the Closing) and thereafter all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
and the Parent without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company or the Parent and any Purchaser or holder of a Note and no
delay in exercising any rights hereunder or under any Note or the Guaranty
Agreement shall operate as a waiver of any rights of any Purchaser or any holder
of such Note.

Section 17.4    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Guaranty
Agreement or the Notes, or have directed the taking of any action provided
herein or in any the Guaranty Agreement or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company, the Parent or any of their respective Affiliates shall be deemed not to
be outstanding.

SECTION 18.    NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested

 

52



--------------------------------------------------------------------------------

(postage prepaid), or (c) by an internationally recognized overnight delivery
service (with charges prepaid). Any such notice must be sent:

(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iii)    if to the Company or the Parent, to the Company or the Parent at:

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: John Kessler, President and Chief Operating Officer

Telephone: (212) 850-2790

Fax: (212) 986-8795

Email: jkessler@empirestaterealtytrust.com

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

or at such other address as the Company or the Parent, as applicable, shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.    REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser or holder of
Notes, may be reproduced by such Purchaser or holder by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser or
holder may destroy any original document so reproduced. The Company and the
Parent agree and stipulate that, to the extent permitted by applicable law, any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
holder of Notes in the regular

 

53



--------------------------------------------------------------------------------

course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or the Parent or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

SECTION 20.    CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the
Parent or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company, the Parent or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company, the Parent or any Subsidiary through no act by such Purchaser or
any Person acting on such Purchaser’s behalf in violation of this Section 20 or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, equity holders, members, managers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or the Guaranty
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company or the Parent in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company or
the Parent embodying this Section 20.

 

54



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company, the Parent or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder and the Company and the Parent, this Section 20 shall supersede any such
other confidentiality undertaking.

SECTION 21.    SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22.    MISCELLANEOUS.

Section 22.1    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not, except that, subject to Section 10.5, neither the Parent nor the Company
may assign or otherwise transfer any of its rights or obligations hereunder or
under the Notes without the prior written consent of each holder. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

Section 22.2    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Financing Document, and either

 

55



--------------------------------------------------------------------------------

the Parent or the Required Holders shall so request, the Company and the
Required Holders of the Notes shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Holders); provided that, until
so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. For purposes of determining
compliance with this Agreement (including, without limitation, Section 9,
Section 10, the definition of “Indebtedness” and any Incorporated Provision (if
applicable)), any election by the Company or the Parent to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Section 22.3    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company under Delaware law (or any comparable event under a
different jurisdiction’s laws), or an allocation of assets to one or a series of
limited liability companies pursuant to a division or plan of division (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 22.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

56



--------------------------------------------------------------------------------

Section 22.6    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7    Jurisdiction and Process; Waiver of Jury Trial.

(a)    Each party hereto and each holder of a Note (a) irrevocably submits to
the non-exclusive jurisdiction of any New York State or federal court sitting in
the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to any Financing Document and (b) to the
fullest extent permitted by applicable law, irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)    Each party hereto and each holder of a Note consents to process being
served by or on behalf of any other such party or holder in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such party or holder shall then
have been notified pursuant to said Section. Each of them agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.8    Recourse to Credit Parties. Neither the Parent (whether in its
capacity as a general partner of the Company or otherwise), so long as the
Parent is not a Guarantor, nor any of its Affiliates or its or its Affiliates’
past, present or future shareholders, partners, members, officers, employees,
servants, executives, directors, agents or representatives, in each case other
than the Company and Guarantors (each such Person that is not the Company or a
Guarantor, an “Exculpated Party”) shall be liable for payment of any Obligations
due hereunder or under any other Financing Document. The sole recourse of the
holders of the Notes for satisfaction of the

 

57



--------------------------------------------------------------------------------

Obligations due hereunder or under any other Financing Document shall be against
the Company, the Guarantors and their respective assets and not against any
assets or property of any Exculpated Party. In the event that an Event of
Default occurs, no action shall be brought against any Exculpated Party by
virtue of its direct or indirect ownership interest in the Company, the
Guarantors or their respective assets and, if the Notes are at any time secured
by collateral, in the event of any foreclosure on such collateral, no judgment
for any deficiency upon the Obligations due hereunder or any other Financing
Document shall be obtainable by the Purchasers or the holders against any
Exculpated Party.

* * * * *

 

58



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Parent and the
Company.

 

Very truly yours, EMPIRE STATE REALTY OP, L.P. By:  

Empire State Realty Trust, Inc., its General Partner

  By:  

/s/ Andrew J. Prentice

  Name:   Andrew J. Prentice   Title:   Acting Chief Financial Officer and Chief
Accounting Officer EMPIRE STATE REALTY TRUST, INC. By:  

/s/ Andrew J. Prentice

Name:  

Andrew J. Prentice

Title:  

Acting Chief Financial Officer and Chief Accounting Officer

 

[Signature page to Note Purchase Agreement – Empire State Reality]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY By:   MetLife Investment Management, LLC,
Its Investment Manager By:  

/s/ John Tanyeri

Name:   John Tanyeri Title:   Authorized Signatory

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Eric Seward

  Vice President

 

HEALTH OPTIONS, INC.

By: Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By:  

/s/ Eric Seward

  Vice President

 

[Signature page to Note Purchase Agreement – Empire State Reality]



--------------------------------------------------------------------------------

THE GIBRALTAR LIFE INSURANCE CO., LTD.

By: Prudential Investment Management Japan

Co., Ltd., as Investment Manager

By: PGIM, Inc., as Sub-Adviser By:  

/s/ Eric Seward

  Vice President

 

AMERICAN GENERAL LIFE INSURANCE COMPANY By: AIG Asset Management (U.S.), LLC, as
Investment Adviser

By:

 

/s/ Bryan W. Eells

Name:

  Bryan W. Eells

Title:

  Vice President

 

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK By: AIG Asset
Management (U.S.), LLC, as Investment Adviser

By:

 

/s/ Bryan W. Eells

Name:

  Bryan W. Eells

Title:

  Vice President

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY By: AIG Asset Management (U.S.),
LLC, as Investment Adviser

By:

 

/s/ Bryan W. Eells

Name:

  Bryan W. Eells

Title:

  Vice President

 

[Signature page to Note Purchase Agreement – Empire State Reality]



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
March 27, 2015, between the Company, the Parent and the respective purchasers
named therein, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

“2017 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
December 13, 2017, between the Company, the Parent and the respective purchasers
named therein, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

“Adjusted EBITDA” means, as of any date of determination, an amount equal to
(i) EBITDA for the Consolidated Group (excluding Observatory EBITDA) for the
then most recently ended fiscal quarter of Parent multiplied by four, plus
Observatory EBITDA for the then most recently ended period of four fiscal
quarters of Parent, minus (ii) the aggregate Annual Capital Expenditure
Adjustment for all Real Properties.

“Adjusted Unencumbered NOI” means, for any period for any Unencumbered Eligible
Property, (i) Unencumbered NOI for such Unencumbered Eligible Property for such
period, minus (ii) the Annual Capital Expenditure Adjustment for such
Unencumbered Eligible Property.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Parent.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
hereto, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Annual Capital Expenditure Adjustment” for any Real Property shall be an amount
equal to, without duplication, the product of (i) $0.25 (in the case of office
properties and the Empire State Observatory) or $0.15 (in the case of retail
properties) multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of such Real Property.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Bank Amendment” means an amendment to the Bank Credit Agreement to be entered
into by the Parent, the Company, the requisite Bank Lenders and Bank of America,
as administrative agent for the Bank Lenders, within 45 days following the date
of this Agreement. For the avoidance of doubt, the Bank Amendment will not be
deemed to include any renewals, extensions, amendments, supplements,
restatements, replacements or refinancings thereof or of the Bank Credit
Agreement that occur more than 45 days following the date of this Agreement.

“Bank Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 29, 2017, by and among the Parent, the Company,
the Bank Lenders, Bank of America, as administrative agent for the Bank Lenders,
and each of the other Persons party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof.

“Bank Lenders” means each of the lenders from time to time party to the Bank
Credit Agreement.

“Bank Restricted Payment Covenant” is defined in Section 10.6.

“Bank Secured Recourse Indebtedness Covenant” is defined in Section 10.11(g).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capitalization Rate” means (a) in the case of (i) any office property located
in the New York City central business district and (ii) the Empire State
Observatory, six percent (6.00%), (b) in the case of any office property (other
than a New York City central business district office property or the Empire
State Observatory), seven percent (7.00%) and (c) in the case of any retail
property, seven and one-quarter percent (7.25%).

Notwithstanding the foregoing, if, at any time after the date hereof, the
definition of “Capitalization Rate” set forth the Bank Credit Agreement is
amended or otherwise modified to be more or less restrictive than the definition
set forth in this Agreement, then the definition of “Capitalization Rate” as set
forth herein shall be deemed on the date of execution of any such amendment or
modification to the Bank Credit Agreement to be then and thereupon similarly
amended or otherwise modified under this Agreement without any further action on
the part of the Parent, the Company or any of the holders of the Notes; provided
that if a Default or Event of Default shall exist at the time any such amendment
or modification to the Bank Credit Agreement

 

2



--------------------------------------------------------------------------------

is executed which makes the definition of “Capitalization Rate” less restrictive
on the Credit Parties, no amendment or other modification to the definition of
“Capitalization Rate” set forth in this Agreement shall be effective so long as
such Default or Event of Default continues to exist without the prior written
consent of the Required Holders; and provided, further, that if any fee or other
consideration shall be paid to the Bank Lenders or holders of the Indebtedness
under the Bank Credit Agreement in connection with any such amendment or
modification, the Equivalent Fee shall be paid to the holders of the Notes.
Notwithstanding the foregoing, in no event shall a modification to the
definition of “Capitalization Rate” be deemed incorporated into this Agreement
as provided above to make such definition less restrictive on the Credit Parties
than the definition of “Capitalization Rate” set forth in this Agreement as of
the date hereof without the prior written consent of the Required Holders and no
Equivalent Fee need be paid to the holders of the Notes unless such written
consent is provided by the Required Holders. The Parent, the Company and the
Required Holders shall from time to time promptly execute and deliver at the
Credit Parties’ expense (including, without limitation, the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance reasonably satisfactory to the Parent, the Company and the
Required Holders evidencing any such amendment or modification to the definition
of “Capitalization Rate” which is deemed to be incorporated herein pursuant to
this paragraph; provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

“Cash Equivalents” means any of the following types of Investments:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Bank Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than one year from the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d)    reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; and

 

3



--------------------------------------------------------------------------------

(e)    Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    (i) the Parent shall cease to be the sole general partner of the Company
or shall cease to own, directly, 100% of the general partnership interests of
the Company, free and clear of all Liens (other than Permitted Equity
Encumbrances) or (ii) any holder of a limited partnership interest in the
Company is provided with or obtains voting rights with respect to such limited
partnership interest that are more expansive in any material respect than the
voting rights afforded to limited partners of the Company under the Organization
Documents of the Company in effect on the date hereof.

Notwithstanding the foregoing, if, at any time after the date hereof, the
definition of “Change of Control” set forth the Bank Credit Agreement (as in
effect on the date hereof) is amended or otherwise modified to delete, remove or
amend clause (b) of such definition, then the definition of “Change of Control”
as set forth herein shall be deemed on the date of execution of any such
amendment or modification to the Bank Credit Agreement to be then and thereupon
similarly amended or otherwise modified under this Agreement to delete, remove
or amend clause

 

4



--------------------------------------------------------------------------------

(b) hereof without any further action on the part of the Parent, the Company or
any of the holders of the Notes; provided that if a Default or Event of Default
shall exist at the time any such amendment or modification to the Bank Credit
Agreement is executed, no such amendment or other modification to the definition
of “Change of Control” set forth in this Agreement shall be effective so long as
such Default or Event of Default continues to exist without the prior written
consent of the Required Holders; and provided, further, that if any fee or other
consideration shall be paid to the Bank Lenders or holders of the Indebtedness
under the Bank Credit Agreement in connection with any such amendment or
modification, the Equivalent Fee shall be paid to the holders of the Notes. The
Parent, the Company and the Required Holders shall from time to time promptly
execute and deliver at the Credit Parties’ expense (including, without
limitation, the reasonable fees and expenses of counsel for the holders of the
Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company and the Required Holders evidencing any
such amendment or modification to the definition of “Change of Control” which is
deemed to be incorporated herein pursuant to this paragraph; provided that the
execution and delivery of such amendment or modification shall not be a
precondition to the effectiveness of such amendment or modification.

“Closing” is defined in Section 3.

“Closing Date” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereof.

“Competitor” means any Person who is actively engaged in a line of business that
is substantially similar to any line of business in which any of the Parent or
any of its Subsidiaries are engaged on the date of this Agreement as described
in the Parent’s Annual Report on Form 10-K for the year ended December 31, 2018
or the Company’s Annual Report on Form 10-K for the year ended December 31,
2018; provided, however, that (a) in no event shall any insurance company, bank,
trust company, pension plan, savings and loan association, investment company,
investment advisor, broker or dealer or any other similar financial institution
or entity (regardless of legal form) be deemed to be a Competitor, and (b) in no
event shall any Purchaser or holder of Notes which maintains passive investments
in any Person which is a Competitor be deemed a Competitor, it being agreed that
the normal administration of the investment and enforcement thereof shall be
deemed not to cause such Purchaser or holder to be a “Competitor”.

“Confidential Information” is defined in Section 20.

“Consolidated Group” means, collectively, the Credit Parties and their
Consolidated Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.

 

5



--------------------------------------------------------------------------------

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (i) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (ii) if the Parent
has a parent company, such parent company and its Controlled Affiliates.

“Controlled Joint Venture” means a Subsidiary of the Company (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Company
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (b) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), (c) is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness, (d) is not a Wholly-Owned Subsidiary of the Company and (e) is
controlled by the Company or a Guarantor (or, following the Investment Grade
Release, the Company or a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness). For purposes of this definition, a Subsidiary of the Company is
“controlled” by a Person if such Person has the right to exercise exclusive
control over any disposition, refinancing and operating activity of any
Unencumbered Eligible Property owned or ground leased by such Subsidiary
(including the making of Restricted Payments on a ratable basis to the owners
thereof), without the consent of any other Person (other than (i) the Company or
(ii) any Subsidiary of the Company, as long as such Subsidiary does not need the
consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof)).

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a direct Wholly-Owned Subsidiary of such Controlled Joint Venture (the
“Specified CJV Subsidiary”) that (a) is organized under the laws of the United
States or a state thereof or the District of Columbia (and each Subsidiary of
such Controlled Joint Venture that directly or indirectly owns any Equity
Interests in the Specified CJV Subsidiary that is also organized under the laws
of the United States or a state thereof or the District of Columbia) and (b) is
not a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness.

“Credit Parties” means, collectively, the Parent, the Company and the Subsidiary
Guarantors.

 

6



--------------------------------------------------------------------------------

“Credit Party Pro Rata Share” means, with respect to any Controlled Joint
Venture, the percentage interest held by the Company and the Guarantors, in the
aggregate, in such Controlled Joint Venture determined by calculating the
percentage of the Equity Interests of such Controlled Joint Venture owned by the
Company and/or one or more Guarantors.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Parent’s and/or Company’s non-credit enhanced, senior
unsecured long term debt as in effect on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, for any series of Notes, that rate of interest per annum
that is the greater of (i) 2.0% above the rate of interest stated in clause
(a) of the first paragraph of the Notes of such series or (ii) 2.0% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time to
time at its principal office in New York, New York as its “base” or “prime”
rate.

“Direct Owner” means each Subsidiary of the Company that directly owns, or is
the ground lessee of, an interest in any Property.

“Disclosure Documents” is defined in Section 5.3.

“Disposed Property” means, as of any date of determination, any Property that
was, directly or indirectly, sold or otherwise disposed of to a Person (other
than another member of the Consolidated Group) during the then most recently
ended period of four consecutive fiscal quarters of the Parent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Division
Successor pursuant to a Division.

“Dividing Person” has the meaning given that term in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.

 

7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any nonrecurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period and (iii) any net income
or gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) all other non-cash charges and
(v) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP for such period, plus (c) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Ground Lease” means a ground lease with respect to a Property that has
been executed by the Company, a Subsidiary Guarantor (or following the
Investment Grade Release, a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness), a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary as ground lessee and that at all times satisfies each of the
following conditions: (a) such ground lease is in full force and effect,
(b) such ground lease has a remaining lease term of at least 30 years at the
time such Property becomes an Unencumbered Eligible Property (but in no event
shall such ground lease have a remaining term of less than 25 years at any time
during which such Property is included as an Unencumbered Eligible Property)
(including extension and renewal options, but only to the extent such extension
and renewal options are controlled exclusively by the Unencumbered Property
Subsidiary that is the ground lessee thereunder), (c) such ground lease permits
the Unencumbered Property Subsidiary that is the ground lessee thereunder to
grant a Lien on all of its right, title and interest therein in favor of the
holders of the Notes (or an agent or trustee on their behalf), to secure the
Obligations, without the consent of any Person (other than any consent that has
been obtained), (d) no Person party to such ground lease is in default of any of
its obligations under such ground lease, (e) such ground lease is not encumbered
by any Lien (other than Liens encumbering the ground lessor’s interest in such
ground lease) and (f) such ground lease is otherwise acceptable for nonrecourse
leasehold mortgage financing under customary prudent lending requirements as
reasonably and mutually determined by both the Company and the Required Holders.

“Empire State Building” means the Empire State Building located at 338-350 Fifth
Avenue, New York, New York.

“Empire State Observatory” means the Property consisting of the observatory at
the Empire State Building.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent Fee” means, without duplication, (a) in connection with the payment
of any fee under the Bank Credit Agreement in connection with any deletion,
removal, amendment or modification to the Bank Restricted Payment Covenant, Bank
Secured Recourse Indebtedness Covenant or the definitions of “Capitalization
Rate” or “Change of Control” in the Bank Credit Agreement, as the case may be,
an amount equal to (i) the percentage determined by dividing such fee by the
principal amount outstanding under the Bank Credit Agreement multiplied by
(ii) the aggregate outstanding principal amount of the Notes, (b) in connection
with any increase in the applicable interest rate or interest rate margins with
respect to any Indebtedness under the Bank Credit Agreement in connection with
any such deletion, removal, amendment or modification described in clause (a),
an amount equal to the increase in basis points of such interest rate or
interest rate margins under the Bank Credit Agreement, and (c) in connection
with the payment of any other type of consideration in connection with any such
deletion, removal, amendment or modification described in clause (a), the
equivalent of any such consideration as reasonably determined by the Required
Holders.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Credit Party under Sections
414(b), (c), (m) or (o) of the Code.

“Event of Default” is defined in Section 11.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a holder of Notes or required to be withheld or deducted from a payment to a
holder of Notes, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such holder being organized under

 

9



--------------------------------------------------------------------------------

the laws of, or having its principal office or its office from or through which
payments on account of the Notes and the Financing Documents are made located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such holder with respect to the
Notes held by such holder pursuant to a law in effect on the date on which
(i) such holder acquires such interest in the Notes or (ii) such holder changes
its principal office or its office from or through which payments on account of
the Notes and the other Financing Documents are made, except in each case to the
extent that amounts with respect to such Taxes were payable either to such
holder’s assignor immediately before such holder became a party hereto or to
such holder immediately before it changed its principal office or office from or
through which payments on account of the Notes and the other Financing Documents
are made, (c) Taxes attributable to such holder’s failure to comply with
Section 14.3(d), and (d) any withholding Taxes imposed under FATCA.

“Exculpated Party” is defined in Section 22.8.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law,
regulation, rules or practices of any other jurisdiction, or relating to an
intergovernmental agreement between the United States of America and any other
jurisdiction, which (in either case) facilitates the implementation of the
foregoing clause (a), and (c) any agreements entered into pursuant to section
1471(b)(1) of the Code.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Parent (or the Parent and its Subsidiaries) or the
Company (or the Company and its Subsidiaries) to achieve or maintain a stated
level of financial condition or performance and includes, without limitation,
any requirement that such Persons:

(a)    maintain a specified level of net worth, shareholders’ equity, total
assets, cash flow or net income;

(b)    maintain any relationship of any component of its capital structure to
any other component thereof (including without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to revenues, net
income, EBITDA, total capitalization, asset value or net worth); or

(c)    maintain any measure of its ability to service its indebtedness
(including exceeding any specified ratio of revenues, cash flow, net income or
EBITDA to indebtedness, interest expense, scheduled operating lease rental
payments and/or scheduled payments of indebtedness).

“Financing Documents” means, collectively, (a) this Agreement, (b) the Notes,
and (c) the Guaranty Agreement.

“Fitch” means Fitch, Inc. and any successor thereto.

 

10



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any fiscal
quarter of the Parent of (i) Adjusted EBITDA as of the last day of such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter.

“Fixed Charges” means, for any fiscal quarter of the Parent, an amount equal to
the product of (a) the sum, without duplication, of (i) Interest Expense for
such fiscal quarter, (ii) scheduled payments of principal on Total Indebtedness
made or required be made during such fiscal quarter (excluding any balloon
payments payable on maturity of any such Total Indebtedness), (iii) the amount
of dividends or distributions paid or required to be paid by any member of the
Consolidated Group during such fiscal quarter in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates,
multiplied by (b) four.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funding Instruction Letter” is defined in Section 4.11.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

 

11



--------------------------------------------------------------------------------

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guarantee, the indebtedness or other obligations that are the subject of
such Guarantee shall be assumed to be direct obligations of such obligor. The
terms “Guarantees” and “Guaranteed” shall have meanings correlative to the
foregoing definition of “Guarantee”.

“Guarantors” means, collectively, (a) each Subsidiary Guarantor and (b) at any
time that the Parent has Guaranteed the Obligations in accordance with
Section 9.7(c), the Parent.

“Guaranty Agreement” is defined in Section 4.7.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Incorporated Provision” is defined in Section 9.12(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements);

 

12



--------------------------------------------------------------------------------

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    capital leases and Synthetic Debt;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than the payment solely in Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)    any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

For all purposes hereof: (x) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (y) the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date and (z) the amount of any capitalized lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indemnified Tax” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment on any Note or any other payment made pursuant to this
Agreement or any other Financing Document by a Credit Party and (b) to the
extent not otherwise described in subclause (a) above, all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of or otherwise with respect to, this Agreement or
any other Financing Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment of Notes.

“Indirect Owner” means each Subsidiary of the Company that directly or
indirectly owns an ownership interest in any Direct Owner.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Disclosure Documents” is defined in Section 5.3.

 

13



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property-related assets (including (x) mortgage loans and other
real estate-related debt investments and notes receivable, (y) investments in
unimproved land holdings and Properties and (z) costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means receipt of two of any of the following three
Debt Ratings: (i) BBB- or higher from S&P, (ii) BBB- or higher from Fitch and
(iii) Baa3 or higher from Moody’s.

“Investment Grade Release” has the meaning specified in Section 10.19(a) of the
Bank Credit Agreement (as in effect on the date hereof).

“Joinder Agreement” is defined in Section 9.7(a).

“Joint Venture Partner” means the Company or any Wholly-Owned Subsidiary of the
Company that owns a direct Equity Interest in any Controlled Joint Venture that,
or that has a Controlled Joint Venture Subsidiary that, owns or ground leases,
directly or indirectly, an Unencumbered Eligible Property.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, Negative Pledge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent and its
Subsidiaries taken as a whole, (b) the ability of the Parent or the Company to
perform its obligations under any Financing Document to which it is a party,
(c) the ability of any Guarantor to perform its obligations under the Guaranty
Agreement, (d) the validity or enforceability of any Financing Document or
(e) the rights and remedies of the holders of the Notes under any Financing
Document.

“Material Credit Facility” means, as to the Parent and its Subsidiaries,

(a)    the Bank Credit Agreement and any other credit agreement, loan agreement,
working capital facility agreement or other similar agreement entered into on or
after the date of this Agreement which constitutes the primary working capital
facility of the Parent and the Subsidiaries;

(b)    the 2015 Note Purchase Agreement;

(c)    the 2017 Note Purchase Agreement and any other note purchase agreement,
private shelf agreement or other similar agreement entered into on or after the
date of this Agreement in connection with any institutional private placement
financing transaction providing for the issuance and sale of debt Securities by
the Parent or any Subsidiary to one or more other Institutional Investors; and

(d)    any other agreement(s) or any two or more agreements forming part of a
common interrelated financing or other transaction creating or evidencing
indebtedness for borrowed money entered into on or after the date hereof by the
Parent or any Subsidiary, or in respect of which the Parent or any Subsidiary is
an obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $100,000,000 (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency).

 

15



--------------------------------------------------------------------------------

For the avoidance of doubt, no mortgage, deed of trust, deed to secure debt or
other document or instrument which secures solely Nonrecourse Indebtedness and
creates a Lien solely on Property and/or interests in Property shall constitute
a “Material Credit Facility” for purposes hereof.

“Maturity Date” is defined in the first paragraph of each Note.

“Minimum Occupancy Condition” means, at any time and with respect to any
Unencumbered Eligible Property (excluding for this purpose the Empire State
Building), that the Occupancy Rate for such Property is not less than seventy
five percent (75%).

“Minimum Property Condition” means, at any time, that there are at least four
(4) Unencumbered Eligible Properties included in the calculation of Unencumbered
Asset Value.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“More Favorable Provision” is defined in Section 9.12(a).

“Most Favored Lender Notice” means, in respect of any More Favorable Provision,
a written notice to each of the holders of the Notes delivered promptly, and in
any event within five (5) Business Days after the inclusion of such More
Favorable Provision in the Bank Amendment or the Bank Credit Agreement (as a
result of the amendment or other modification thereof pursuant to the Bank
Amendment) from a Responsible Officer of the Parent or the Company referring to
the provisions and setting forth a verbatim statement of such More Favorable
Provision (including any defined terms used therein) and related explanatory
calculations, as applicable.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means a provision of any agreement (other than this Agreement)
that restricts or prohibits the creation of any Lien on any assets of a Person.
For the avoidance of doubt, a “no negative pledge” provision in an agreement
that is not, taken as a whole, materially more restrictive than the provisions
of Section 10.9 shall not constitute a “Negative Pledge” for purposes hereof.

“Net Cash Proceeds” means, with respect to any issuance and sale by the Parent
of any its Equity Interests, the excess of (a) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance and sale,
less (b) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses (including the reasonable fees and disbursements of
counsel), incurred by the Parent in connection with such issuance, other than
any such amounts paid or payable to an Affiliate of the Parent.

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by

 

16



--------------------------------------------------------------------------------

such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Parent’s equity in any net loss
of any such Subsidiary for such period shall be included in determining Net
Income, and (c) any income (or loss) for such period of any Person if such
Person is not a Subsidiary of the Parent, except that the Parent’s equity in the
net income of any such Person for such period shall be included in Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to the Parent or a Subsidiary thereof as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary of the
Parent, such Subsidiary is not precluded from further distributing such amount
to the Parent as described in clause (b) of this proviso).

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues of the Consolidated Group
derived from the operation of such Property during such period, minus (b) the
sum of all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and any management fees paid in cash, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP.

“Newly-Acquired Property” means, as of any date of determination, any Property
acquired by any member of the Consolidated Group from any Person (other than a
member of the Consolidated Group) during the then most recently ended four
consecutive fiscal quarter period of the Parent.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of such Single
Asset Entity.

“Notes” is defined in Section 1.

“Obligations” means (a) all debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Financing Document or otherwise
with respect to the Notes, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued

 

17



--------------------------------------------------------------------------------

and unpaid interest, any applicable prepayment premium, Make-Whole Amount or
other premium payable pursuant to the terms of the Financing Documents and all
fees, costs and expenses, whether primary, secondary, direct, contingent, fixed
or otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, and (b) all costs and expenses incurred in connection with enforcement
and collection of the foregoing, including the fees, charges and disbursements
of counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof pursuant to
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Observatory EBITDA” means, for any period, the portion of EBITDA of the
Consolidated Group for such period that is derived from operation of the Empire
State Observatory.

“Occupancy Rate” means, for any Property, the percentage of the net rentable
area (determined on a square feet basis) of such Property leased by bona fide
tenants of such Property (excluding tenants that have vacated the Property on a
permanent basis and have not sublet same to a bona fide subtenant) pursuant to
bona fide tenant leases (or subleases), in each case, which tenants (or
subtenants) are not more than sixty days past due in the payment of all rent
payments due under such leases (or subleases).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent (on the Parent’s own behalf or on behalf of the
Company), as applicable, whose responsibilities extend to the subject matter of
such certificate.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any holder of Notes, Taxes
imposed as a result of a present or former connection between such holder and
the jurisdiction imposing such

 

18



--------------------------------------------------------------------------------

Tax (other than connections arising from such holder having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Financing Document, or sold or assigned
an interest in any Note or Financing Document).

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of (a) the
Obligations and (b) Recourse Indebtedness which constitutes Unsecured
Indebtedness solely by virtue of the second sentence of the definition of
“Unsecured Indebtedness”) of the Company or any Guarantor owing to Persons that
are not members of the Consolidated Group.

“Parent” is defined in the introductory paragraph hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Equity Encumbrances” means:

(a)    Permitted Judgment Liens;

(b)    Liens for taxes, assessments or governmental charges which are
(i) immaterial to the Parent and its Subsidiaries, taken as a whole, (ii) not
overdue for a period of more than thirty (30) days or (iii) being contested in
good faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property or assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

(c)    Permitted Pari Passu Encumbrances.

“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11(i) (solely to the
extent the aggregate amount of the judgments secured by such Liens encumbering
(x) Unencumbered Eligible Properties (and the income therefrom and proceeds
thereof) and/or (y) the Equity Interests of any Unencumbered Property Subsidiary
(and the income therefrom and proceeds thereof), does not exceed $10,000,000).

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the Parent or any Subsidiary
thereof to transfer property to the Company or any Guarantor which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

“Permitted Property Encumbrances” means:

(a)    Permitted Judgment Liens;

 

19



--------------------------------------------------------------------------------

(b)    easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not materially
interfere with the ordinary conduct of the business of the applicable Person or
(ii) to the extent existing with respect to a Property that is not an
Unencumbered Eligible Property, could not reasonably be expected to have a
Material Adverse Effect;

(c)    carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or are being contested in good faith
and by appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d)    any interest or right of a lessee of a Property under leases entered into
in the ordinary course of business of the applicable lessor;

(e)    Permitted Pari Passu Encumbrances; and

(f)    rights of lessors under Eligible Ground Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Credit Party
or any ERISA Affiliate or with respect to which any Credit Party could be
reasonably expected to have any liability.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Company or a Subsidiary thereof.

“Proposed Real Estate” means, at any time, (a) any Property, (b) any Real
Property that the Company or a Wholly-Owned Subsidiary of the Company plans to
acquire or lease or (c) any Real Property owned or ground leased by a Person
that the Company or a Wholly-Owned Subsidiary of the Company plans to acquire,
in each such case that satisfies (or, upon the acquisition or leasing thereof or
upon the acquisition of the owner or lessee thereof, would satisfy) all of the
Unencumbered Property Criteria, except for clause (a) and/or clause (b) of the
definition thereof.

“Proposed Unencumbered Property Subsidiary” is defined in Section 9.8(b).

 

20



--------------------------------------------------------------------------------

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(l) under the Securities Act.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Real Property” means, with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Financing Documents.

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Relevant Provision” means any affirmative covenant, negative covenant or event
of default (whether set forth as a covenant, undertaking, event of default,
restriction or other such provision) that restricts or is applicable to the
Parent, the Company or any of their respective Subsidiaries.

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of at least 51% in principal amount
of the Notes at the time outstanding (exclusive of Notes then owned by the
Parent, the Company or any of their respective Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent, as applicable, with responsibility for the
administration of the relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement,

 

21



--------------------------------------------------------------------------------

acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

“Schedule 5.3 Disclosure Documents” is defined in Section 5.3.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Indebtedness” means, with respect to any Person, all Recourse
Indebtedness of such Person that is secured by a Lien.

“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Self-Insurance” is defined in Section 9.2.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent, as
applicable.

“Series G Notes” is defined in Section 1.

“Series H Notes” is defined in Section 1.

“Significant Subsidiary” means, at any time, (a) each Unencumbered Property
Subsidiary, (b) each Subsidiary of the Parent (other than an Unencumbered
Property Subsidiary) which represents (i) 10.0% or more of EBITDA of the Parent
and its Subsidiaries, (ii) 10.0% or more of consolidated total assets of the
Parent and its Subsidiaries or (iii) 10.0% or more of consolidated total
revenues of the Parent and its Subsidiaries, in each case as determined at the
end of the then most recently ended fiscal quarter of the Parent based on the
financial statements of the Parent delivered to the holders of Notes pursuant to
Sections 7.1(a) or (b) for such fiscal quarter or fiscal year, as applicable,
and (c) any Subsidiary of the Parent (other than an Unencumbered Property
Subsidiary) which, when aggregated with all other Subsidiaries of the Parent
that are not otherwise Significant Subsidiaries, would constitute a Significant
Subsidiary under clause (b) of this definition.

 

22



--------------------------------------------------------------------------------

“Single Asset Entity” means a Person (other than an individual) that (a) owns
only a single Property and/or cash and other assets of nominal value incidental
to such Person’s ownership of such Property; (b) is engaged only in the business
of owning, developing and/or leasing such Property; and (c) receives
substantially all of its gross revenues from such Property. In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent. For the avoidance of doubt, the Company shall be deemed a Subsidiary
of the Parent so long as the management of the Company is controlled, directly,
or indirectly through one or more intermediaries, or both, by the Parent.

“Subsidiary Guarantor” means each Subsidiary of the Parent (other than the
Company) that has executed and delivered the Guaranty Agreement or a Joinder
Agreement thereto unless and until such Subsidiary is discharged from all of its
obligations and liabilities under the Guaranty Agreement pursuant to
Section 9.7(b) hereof.

 

23



--------------------------------------------------------------------------------

“Substitute Purchaser” is defined in Section 21.

“Super-Majority Holders” means (a) prior to the Closing, the Purchasers and
(c) on or after the Closing, the holders of at least 66-2/3% in principal amount
of the Notes at the time outstanding (exclusive of Notes then owned by the
Parent, the Company or any of their respective Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, means liabilities and obligations of such Person in
respect of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(H) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10-Q or Form
10-K (or their equivalents) to be filed with the SEC.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Protection Agreement” means, collectively, (a) that certain Tax Protection
Agreement, dated as of October 7, 2013 among the Parent, the Company, and the
other parties

 

24



--------------------------------------------------------------------------------

named therein and (b) that certain Stockholders Agreement, dated as of
August 23, 2016 among Parent, Q REIT Holding LLC, and the other parties named
therein (and specifically, the tax related provisions in Article 6 thereof).

“Third Party Insurance Companies” is defined in Section 9.2.

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$150,000,000 and (c) with respect to the Swap Termination Value owed by any
Person, $50,000,000.

“Total Asset Value” means, with respect to the Consolidated Group at any time,
the sum (without duplication) of the following:

(a)    an amount equal to (i) Net Operating Income derived from each Property
(other than the Empire State Observatory, each Disposed Property, each
Newly-Acquired Property, each unimproved land holding and each Property under
development (i.e., construction-in-progress)) owned by a Consolidated Party for
the then most recently ended fiscal quarter of the Parent, multiplied by four,
divided by (ii) the applicable Capitalization Rate for each such Property;

(b)    an amount equal to (i) the Net Operating Income derived by any
Consolidated Party from its operation of the Empire State Observatory (to the
extent the Empire State Observatory is not a Disposed Property at such time) for
the then most recently ended period of four consecutive fiscal quarters of the
Parent, divided by (ii) the applicable Capitalization Rate;

(c)    the aggregate acquisition costs of all Newly-Acquired Properties at such
time;

(d)    the aggregate book value of all unimproved land holdings, Investments in
respect of costs to construct Properties (i.e., construction-in-progress),
Properties under development, commercial mortgage loans, commercial real
estate-related mezzanine loans and commercial real estate-related notes
receivable, in each case owned by a Consolidated Party at such time;

(e)    the Consolidated Group’s pro rata share of the foregoing items and
components thereof attributable to interests in Unconsolidated Affiliates; and

(f)    Unrestricted Cash at such time;

provided, that notwithstanding the foregoing, for purposes of calculating Total
Asset Value at any time:

(i)    assets disposed of during the fiscal quarter ended on any date of
determination of Total Asset Value (or if such date is not the last day of a
fiscal quarter, the fiscal quarter then most recently ended) shall not be
included in the calculation of Total Asset Value as of such time;

 

25



--------------------------------------------------------------------------------

(ii)    not more than five percent (5%) of the Total Asset Value at any time may
be attributable to unimproved land holdings, with any excess over the foregoing
limit being excluded from Total Asset Value;

(iii)    not more than ten percent (10%) of the Total Asset Value at any time
may be attributable to commercial mortgage loans, commercial real estate-related
mezzanine loans and commercial real estate-related notes receivable, with any
excess over the foregoing limit being excluded from Total Asset Value;

(iv)    not more than twenty percent (20%) of the Total Asset Value at any time
may be attributable to costs to construct real property assets (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;

(v)    not more than fifteen percent (15%) of the Total Asset Value at any time
may be attributable to Investments in Unconsolidated Affiliates, with any excess
over the foregoing limit being excluded from Total Asset Value; and

(vi)    not more than thirty percent (30%) of the Total Asset Value at any time
may be attributable to assets described in clauses (ii) through (v) above, with
any excess over the foregoing limit being excluded from Total Asset Value.

“Total Indebtedness” means, as at any date of determination, the sum of (i) the
aggregate amount of all Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates, in each case on such date.

“Total Secured Indebtedness” means, as at any date of determination, the sum of
(i) the aggregate amount of all Secured Indebtedness of the Consolidated Group
determined on a consolidated basis and (ii) the Consolidated Group Pro Rata
Share of Secured Indebtedness of Unconsolidated Affiliates, in each case on such
date.

“Total Unsecured Indebtedness” means, as at any date of determination, the sum
of (a) all Unsecured Indebtedness of the Consolidated Group determined on a
consolidated basis and (b) the Consolidated Group Pro Rata Share of Unsecured
Indebtedness of Unconsolidated Affiliates.

“Unconsolidated Affiliate” means, at any date, any Person (a) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (b) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unencumbered Asset Value” means, at any time, the sum of (a) the aggregate
Unencumbered Property Value for all Unencumbered Eligible Properties plus
(b) the aggregate book value of Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and real property assets under
development, plus (c) the aggregate book value of commercial mortgage loans that
are Wholly-Owned by the Company or a Wholly-Owned Subsidiary thereof, plus
(d) Unrestricted Cash, in each case at such time; provided, that

 

26



--------------------------------------------------------------------------------

notwithstanding the foregoing, for purposes of determining Unencumbered Asset
Value at any time (x) the portion of Unencumbered Asset Value attributable to
Investments in respect of costs to construct Properties (i.e.,
construction-in-progress), real property assets under development and commercial
mortgage loans in excess of fifteen percent (15%) of Unencumbered Asset Value at
such time shall be disregarded and (y) the Unencumbered Asset Value attributable
to all Unencumbered Eligible Properties that are owned, or ground leased
pursuant to an Eligible Ground Lease, by a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, in excess of twenty percent (20%) of
Unencumbered Asset Value at such time shall be disregarded.

“Unencumbered Eligible Property” has the meaning specified in the definition of
Unencumbered Property Criteria. For the avoidance of doubt, Properties listed on
Schedule 2 shall each be considered an Unencumbered Eligible Property on the
date hereof.

“Unencumbered Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Parent, the ratio of (i) the sum of (x) the aggregate
Unencumbered NOI with respect to all Unencumbered Eligible Properties (other
than for the Empire State Observatory) for such fiscal quarter plus (y) with
respect to the Empire State Observatory (for so long it is an Unencumbered
Eligible Property), the aggregate Unencumbered NOI with respect to such
Unencumbered Eligible Property for the most recently ended period of four fiscal
quarters of the Parent divided by four, to (ii) the portion of Interest Expense
for such fiscal quarter that is attributable to Unsecured Indebtedness.

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease during
such period; provided, that in determining the Unencumbered NOI for any period
attributable to an Unencumbered Eligible Property that is owned by or ground
leased to a Controlled Joint Venture or a Controlled Joint Venture Subsidiary,
the Net Operating Income of such Unencumbered Eligible Property shall, for such
period, be deemed to be the Credit Party Pro Rata Share of such Net Operating
Income.

“Unencumbered Property Criteria” means, in order for any Property (for the
avoidance of doubt, including the Empire State Observatory, subject to the last
paragraph of this definition) to be included as an Unencumbered Eligible
Property it must meet and continue to satisfy each of the following criteria
(each such Property that meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a)    The Property is primarily an office and/or retail property.

(b)    The Property is Wholly-Owned in fee simple directly by, or is ground
leased pursuant to an Eligible Ground Lease directly to a Person that is
organized in a state within the United States of America or in the District of
Columbia and is (i) the Company, (ii) a Guarantor, (iii) following the
Investment Grade Release, a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness unless it is a Guarantor, (iv) a Controlled Joint Venture or (v) a
Controlled Joint Venture Subsidiary.

 

27



--------------------------------------------------------------------------------

(c)    Each Indirect Owner with respect to the Property must be a Wholly-Owned
Subsidiary of the Company that is organized in a state within the United States
of America or in the District of Columbia and either (i) be a Guarantor or
(ii) following the Investment Grade Release, is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor; provided, that if the Property is owned directly by a Controlled
Joint Venture Subsidiary, the immediate parent of such Controlled Joint Venture
Subsidiary must be a Controlled Joint Venture.

(d)    The Property must be located in a state within the United States of
America or in the District of Columbia.

(e)    If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Wholly-Owned Subsidiary of
the Company, then the Company must own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Lien (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances.

(f)    If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, then all of the Equity Interests in such
Controlled Joint Venture owned by the applicable Joint Venture Partner(s) and,
if applicable, all of the Equity Interests in such Controlled Joint Venture
Subsidiary owned by the applicable Controlled Joint Venture, will be free and
clear of all Liens other than any Permitted Equity Encumbrances.

(g)    The Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Company, any
Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled Joint
Venture Subsidiary with respect to such Property to transfer or encumber such
property or income therefrom or proceeds thereof, other than Permitted Property
Encumbrances.

(h)    The Property does not have any title, environmental, structural, or other
defects that would prevent the use of such Property in accordance with its
intended purpose and shall not be subject to any condemnation or similar
proceeding.

(i)    No Unencumbered Property Subsidiary, Controlled Joint Venture or
Controlled Joint Venture Subsidiary with respect to such Property shall be
subject to any proceedings under any Debtor Relief Law.

(j)    The Minimum Occupancy Condition is satisfied with respect to such
Property; provided, that such Property may be considered an Unencumbered
Eligible Property notwithstanding its failure to satisfy the Minimum Occupancy
Condition, so long as the failure to satisfy the Minimum Occupancy Condition is
cured and ceases to exist within forty-five (45) days following the occurrence
thereof.

 

28



--------------------------------------------------------------------------------

(k)    No Unencumbered Property Subsidiary, Controlled Joint Venture or
Controlled Joint Venture Subsidiary with respect to such Property shall incur or
otherwise be liable for any Indebtedness other than (i) Nonrecourse
Indebtedness, (ii) Indebtedness under this Agreement and the Notes and (iii) if
such Person is a Guarantor, Recourse Indebtedness.

Notwithstanding anything to the contrary contained above or elsewhere, if at any
time the Empire State Building ceases to be an Unencumbered Eligible Property
for any reason, the Empire State Observatory shall also automatically cease to
be an Unencumbered Eligible Property at such time.

“Unencumbered Property Subsidiary” means each direct and indirect Wholly-Owned
Subsidiary of the Company that is the Direct Owner or an Indirect Owner of all
or a portion of an Unencumbered Eligible Property.

“Unencumbered Property Value” means, as of any date of determination, (a) with
respect to each Unencumbered Eligible Property other than the Empire State
Observatory, (i) if such Unencumbered Eligible Property has been owned or ground
leased pursuant to an Eligible Ground Lease for the period of four full fiscal
quarters most recently ended on or prior to such date of determination, an
amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Credit Party Pro Rata Share of
such acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (b) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Company and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) amounts included in the foregoing clause (a) that are
held by a Person other than the Company or any of its Subsidiaries as a deposit
or security for Contractual Obligations.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness. Notwithstanding the foregoing,
Unsecured Indebtedness shall include Recourse Indebtedness that is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

29



--------------------------------------------------------------------------------

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Company remains a Subsidiary of the Parent, the
Company and its Wholly-Owned Subsidiaries shall be deemed to be Wholly-Owned
Subsidiaries of the Parent.

 

30



--------------------------------------------------------------------------------

SCHEDULE 1-A

FORM OF SERIES G NOTE

EMPIRE STATE REALTY OP, L.P.

3.61% SERIES G SENIOR NOTE DUE MARCH 17, 2032

 

No. RG-[                ]    [Date] $[        ]    PPN: 292102 C*9

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on March 17, 2032 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.61% per annum from the
date hereof, payable quarterly, on the 17th day of March, June, September and
December in each year, commencing with the March 17, June 17, September 17 or
December 17 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 5.61% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series G Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated March 17, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), between the Company, Empire State Realty Trust, Inc.
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:  

                                          

Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 1-B

FORM OF SERIES H NOTE

EMPIRE STATE REALTY OP, L.P.

3.73% SERIES H SENIOR NOTE DUE MARCH 17, 2035

 

No. RH-[                ]    [Date] $[        ]    PPN: 292102 C@7

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                    ] DOLLARS (or so
much thereof as shall not have been prepaid) on March 17, 2035 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.73% per annum from the
date hereof, payable quarterly, on the 17th day of March, June, September and
December in each year, commencing with the March 17, June 17, September 17 or
December 17 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 5.73% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series H Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated March 17, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), between the Company, Empire State Realty Trust, Inc.
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:  

                                          

Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

UNENCUMBERED ELIGIBLE PROPERTY

Office Properties

 

1.

Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

2.

Observatory at the Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

3.

501 Seventh Avenue, New York, NY 10018

 

4.

250 West 57th Street, New York, NY 10019

 

5.

500 Mamaroneck Avenue, Harrison, NY 10528

 

6.

1359 Broadway, New York, NY 10018

 

7.

One Grand Central Place, 60 East 42nd Street, New York, NY 10165

 

8.

1400 Broadway, New York, NY 10018

 

9.

111 West 33rd Street, NY 10120

 

10.

1350 Broadway, New York, NY 10018

Retail Properties

 

1.

69-97 Main Street, Westport, CT 06880

 

2.

103-107 Main Street, Westport, CT 06880

 

3



--------------------------------------------------------------------------------

SCHEDULE 4.4(A)

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE CREDIT PARTIES

Matters To Be Covered in

Opinion of Special Counsel to the Credit Parties

1.    Each of the Parent and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes (in the case of the Company) and to execute and
deliver the documents (in the case of each Credit Party).

2.    Each of the Parent and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

3.    Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4.    No conflicts with charter documents, laws or other agreements.

5.    All consents required to issue and sell the Notes and to execute and
deliver the documents having been obtained.

6.    No litigation questioning validity of documents.

7.    The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8.    No violation of Regulations T, U or X of the Federal Reserve Board.

9.    Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

4



--------------------------------------------------------------------------------

SCHEDULE 4.4(B)

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

See Attached

 

5



--------------------------------------------------------------------------------

March 17, 2020

To the Purchasers listed on Schedule A hereto

(the “Purchasers”)

 

  Re:

Private Placement of Senior Notes by Empire State Realty OP, L.P.

Ladies and Gentlemen:

We have acted as special New York counsel to the Purchasers in connection with
that certain Note Purchase Agreement, dated as of March 17, 2020 (the “Note
Purchase Agreement”), by and among Empire State Realty OP, L.P., a Delaware
limited partnership (the “Company”), Empire State Realty Trust, Inc., a Maryland
corporation (the “Parent”), and each of the Purchasers party thereto, which
provides for, among other things, the issuance and sale by the Company of
$100,000,000 in aggregate principal amount of its 3.61% Series G Senior Notes
due March 17, 2032 (the “Series G Notes”) and $75,000,000 in aggregate principal
amount of its 3.73% Series H Senior Notes due March 17, 2035 (the “Series H
Notes” and together with the Series G Notes, collectively, the “Notes”). Each of
the Subsidiaries of the Parent listed on Schedule B to this letter
(collectively, the “Guarantors” and together with the Parent and the Company,
collectively, the “Obligors”) have guaranteed the payment of all amounts due and
payable under or in connection with the Notes and the Note Purchase Agreement
pursuant to that certain Guaranty Agreement, dated as of the date hereof,
executed by the Guarantors in favor of the Purchasers (the “Guaranty
Agreement”).

This letter is delivered to you pursuant to Section 4.4(b) of the Note Purchase
Agreement. All capitalized terms used in this letter, without definition, have
the meanings assigned to them in the Note Purchase Agreement.

In connection with this letter, we have examined executed originals or copies of
executed originals of each of the following documents (the documents referred to
in clauses (a) through (i) are hereinafter referred to collectively as the
“Transaction Documents”), each of which is dated the date hereof, unless
otherwise noted:

(a)    the Note Purchase Agreement;

(b)    the Series G Notes, registered in the names of the Purchasers acquiring
the Series G Notes and in the respective principal amounts and with the
registration numbers set forth in Schedule B to the Note Purchase Agreement,
each in the form of Schedule 1-A to the Note Purchase Agreement;

(c)    the Series H Notes, registered in the names of the Purchasers acquiring
the Series H Notes and in the respective principal amounts and with the
registration numbers set forth in Schedule B to the Note Purchase Agreement,
each in the form of Schedule 1-B to the Note Purchase Agreement;



--------------------------------------------------------------------------------

The Purchasers

March 17, 2020

Page 2

 

(d)    the Guaranty Agreement;

(e)    an Officer’s Certificate on behalf of the Parent, dated the date hereof
and delivered pursuant to Section 4.3(a) of the Note Purchase Agreement
certifying as to the matters set forth therein;

(f)    a certificate of the Secretary or an Assistant Secretary of each Obligor,
dated the date hereof, annexing thereto (among other documents) and certifying
as accurate and complete:

 

  (i)

the incumbency of persons signing the Transaction Documents;

 

  (ii)

copies of corporate resolutions authorizing such Obligor’s participation in the
transactions contemplated by the Note Documents (as defined below); and

 

  (iii)

copies of the Organization Documents, including any amendments thereto, of such
Obligor (with respect to each Obligor, its “Governing Documents”);

(g)    a cross receipt evidencing the receipt by the Company of the purchase
price for the Notes and the receipt of the Notes by the Purchasers (the “Cross
Receipt”);

(h)    the Funding Instruction Letter dated as of March [17], 2020 (the “Funding
Instruction Letter”); and

(i)    the opinion of Goodwin Procter LLP, as special counsel for the Obligors,
dated the date hereof and delivered to the Purchasers pursuant to Section 4.4(a)
of the Note Purchase Agreement (the “Goodwin Opinion”).

The documents referenced in clauses (a) through (d) above are hereinafter
referred to collectively as the “Note Documents”.

The opinions expressed in this letter are based entirely on our review of the
Transaction Documents and we have made no other documentary review or
investigation for the purposes of such opinions.

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind) relevant to this
letter, we have relied, with your permission and without independent
investigation, entirely upon the representations and warranties and
certifications of the Obligors and the Purchasers set forth in the Note Purchase
Agreement and the other Transaction Documents, all of which we assume to be
true, correct and complete. We have made no investigation or review of any
matters relating to the Obligors, the Purchasers or any other person or entity
(including Governmental Authorities) (any of the foregoing, a “Person”) other
than as expressly listed herein. We wish to inform you that our knowledge is
necessarily limited due to the limited scope of our review. In addition, we have
made no inquiry of the Obligors, the Purchasers or any other Person regarding,
and no review of, any judgments, orders, decrees, franchises, licenses,
certificates, permits or other public records or agreements other than as
expressly listed herein, and our “knowledge” of any such matters is accordingly
limited.

We have assumed the genuineness of all signatures, the authenticity and
completeness of all documents submitted to us as originals, and the conformity
to authentic original documents of all copies submitted to us as conformed,
certified or reproduced copies. In our examination of the



--------------------------------------------------------------------------------

The Purchasers

March 17, 2020

Page 3

 

Note Documents, we have also assumed the legal capacity of natural persons, the
due formation, valid existence and good standing of each Person under the laws
of its jurisdiction of formation or other applicable jurisdiction, the corporate
or other power and due authorization of each Person not a natural person to
execute and deliver, and to perform their respective obligations under, each
Note Document and to consummate the transactions contemplated thereby under its
Governing Documents, applicable enterprise legislation and other applicable law,
the due execution and delivery of each Note Document by all parties thereto, and
that each Note Document constitutes the valid and binding obligation of each
party thereto (other than the Obligors), enforceable against such party in
accordance with its terms. We have further assumed without any independent
investigation (i) that, except as set forth in paragraphs 2, 3 and 4 below, the
execution, delivery and performance by each of the parties thereto of the Note
Documents do not and will not conflict with, or result in a breach of, the
terms, conditions or provisions of, or result in a violation of, or constitute a
default or require any consent (other than such consents as have been duly
obtained) under, any Governing Document, order, judgment, arbitration award or
stipulation, any statute, rule or regulation or any agreement, to which any of
such parties is a party or is subject or by which any of the properties or
assets of any of such parties is bound, and (ii) that the purchase price of the
Notes is in fact paid by the Purchasers acquiring the Notes to the account
specified in the Funding Instruction Letter.

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth hereinafter, we are of the opinion
that:

1.    Each Note Document constitutes a legal, valid and binding obligation of
each Obligor that is a party thereto, enforceable against such Obligor in
accordance with its respective terms.

2.    The execution and delivery of the Note Documents by each Obligor that is a
party thereto, the issuance and sale of the Notes by the Company, and the
performance by each Obligor of its obligations under the Note Documents to which
it is a party will not constitute a violation of its Governing Documents.

3.    The execution and delivery of each of the Note Documents by each Obligor
that is a party thereto, the issuance and sale of the Notes by the Company, and
the performance by each Obligor of its obligations under each of the Note
Documents to which it is a party will not result in any violation of any law,
statute, rule or regulation of any Included Law (as defined below).

4.    No consents, approvals or authorizations of Governmental Authorities of
the State of New York or the United States of America are required under the
Included Laws for the execution and delivery of the Note Documents by the
Obligors or the issuance, sale and delivery of the Notes by the Company on the
date hereof.

5.    Under the circumstances contemplated by the Note Documents, it is not
necessary in connection with the offer, issuance and sale of the Notes to the
Purchasers acquiring the Notes on the date hereof, or the issuance of the
Guaranty Agreement by the



--------------------------------------------------------------------------------

The Purchasers

March 17, 2020

Page 4

 

Guarantors to the Purchasers, to register such offer, issuance and sale of the
Notes or the issuance of the Guaranty Agreement under the Securities Act of
1933, as amended (the “Securities Act”), or to qualify an indenture in respect
of the issuance of the Notes and the Guaranty Agreement under the Trust
Indenture Act of 1939, as amended.

The opinions and other matters in this letter are qualified in their entirety
and subject to the following:

 

A.

We express no opinion as to the laws of any jurisdiction other than the Included
Laws. We have made no special investigation or review of any published
constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York and (ii) the Federal Laws of the United States of America. For
purposes of this letter, the term “Included Laws” means the items described in
clauses (i) and (ii) of the preceding sentence that are, in our experience,
normally applicable to transactions of the type contemplated by the Note
Purchase Agreement. The term Included Laws specifically excludes (a) Laws of any
counties, cities, towns, municipalities and special political subdivisions and
any agencies thereof; (b) treaties and Laws relating to international relations;
(c) zoning, land use, building and construction Laws; (d) Federal Reserve Board
margin regulations; (e) any antifraud, energy, utilities, environmental,
national security, labor, tax, pension, employee benefit, international trade,
anti-corruption, sanctions, antiterrorism, money laundering, insurance, foreign
investment, antitrust, commodities, state or (except as stated in paragraph 5
above) United States Federal securities or “blue sky,” investment company or
intellectual property Laws; (f) any Laws that may be applicable to any Obligor
by virtue of the particular nature of the business conducted by it or any goods
or services provided by it or property owned or leased by it; and (g) Laws
relating to government regulation of the conduct of business of any Purchaser.
Our opinion in paragraph 2 above is based solely on a review of the Obligors’
Governing Documents and we have not made any analysis of the internal
substantive law of the jurisdiction of incorporation or formation, as
applicable, of any Obligor, including statutes, rules or regulations or any
interpretations thereof by any court, administrative body, or other Governmental
Authority, and we express no opinion in paragraph 2 above as to the internal
substantive law of any Obligor’s jurisdiction of incorporation or formation, as
applicable.

 

B.

When used in this letter, the phrases “known to us,” “to our actual knowledge”
and similar phrases mean the conscious awareness of facts or other information
by lawyers currently in our firm actively involved in negotiating and preparing
the Transaction Documents and do not require or imply (i) any examination of
this firm’s, such lawyer’s or any other Person’s or entity’s files, (ii) that
any inquiry has been made of the client, any lawyer (other than the lawyers
described above), or any other Person or entity, or (iii) any review or
examination of any agreements, documents, certificates, instruments or other
papers (including, but not limited to, the exhibits and schedules to the
Transaction Documents and the various papers referred to in or contemplated by
the Transaction Documents and the respective exhibits and schedules thereto)
other than the Transaction Documents.

 

C.

This letter and the matters addressed herein are as of the date hereof or such
earlier date as is specified herein, and we undertake no, and hereby disclaim
any, obligation to advise you or any future holder of the Notes of any change in
any matter set forth herein, whether based on



--------------------------------------------------------------------------------

The Purchasers

March 17, 2020

Page 5

 

  a change in the Law, a change in any fact relating to the Company, any other
Obligor or any other Person, or any other circumstance. This letter is limited
to the matters expressly stated herein and no opinions are to be inferred or may
be implied beyond the opinions expressly set forth herein.

 

D.

For purposes of this letter, the phrase “transactions contemplated by the Note
Documents” and similar phrases mean the offer, sale and issuance of the Notes by
the Company to the Purchasers acquiring the Notes in the manner contemplated by
the Note Purchase Agreement, and the guarantee thereof by the Guarantors
pursuant to the Guaranty Agreement. This letter shall be interpreted in
accordance with customary practice of United States lawyers who regularly give
opinions in transactions of this type and United States lawyers who regularly
advise opinion recipients regarding such opinions.

 

E.

The matters expressed in this letter are subject to and qualified and limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer and conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and (ii) general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief
(regardless of whether considered in a proceeding in equity or at law). Although
it appears that the requirements of Section 5-1401 of the New York General
Obligations Law have been met, we express no opinion on whether the choice of
law provision in Section 22.6 of the Note Purchase Agreement, Section 14.6 of
the Guaranty Agreement or the last paragraph of the Notes would raise any issues
under the United States constitution that would affect whether courts in New
York would enforce the choice of New York law to govern the Note Purchase
Agreement, the Guaranty Agreement and the Notes.

 

F.

We confirm that, based on such investigation as we have deemed appropriate, the
Goodwin Opinion is satisfactory in form and scope to us, and we believe you are
justified in relying thereon. With respect to the foregoing, we note that,
except as expressly set forth in paragraphs 1 through 5 above, we express no
opinions ourselves with respect to matters addressed in the Goodwin Opinion
referred to above or as to any Laws other than the Included Laws, and our
confirmation as to the satisfactory scope of the Goodwin Opinion is based on our
experience as to the range of matters typically addressed in opinions of company
counsel rendered in financing transactions of this nature and our determination
that such opinions fall within such range.

 

G.

We have assumed that no fraud, dishonesty, forgery, coercion, duress or breach
of fiduciary duty exists or will exist with respect to any of the matters
relevant to the opinions expressed in this letter.

 

H.

We have assumed that neither the Company nor any other Person will, after the
offer, issue, sale and delivery of the Notes, or the issuance of the Guaranty
Agreement by the Guarantors, take or omit to take any action that would cause
such offer, issue, sale or delivery, or the issuance of such Guaranty Agreement,
as applicable, not to constitute an exempted transaction under the Securities
Act. We express no opinion as to any subsequent re-offer or resale of any of the
Notes.

 

I.

We express no opinion as to (i) except as expressly stated herein, the
compliance of the transactions contemplated by the Note Documents with any
regulations or governmental requirements applicable to any party; (ii) the
financial condition or solvency of any party; (iii) the ability (financial or
otherwise) of any party to meet its obligations under the Note



--------------------------------------------------------------------------------

The Purchasers

March 17, 2020

Page 6

 

  Documents; (iv) the compliance of the Note Documents or the transactions
contemplated thereby with, or the effect on any of the opinions expressed herein
of, the antifraud provisions of the United States Federal and state securities
Laws; or (v) the effect of Laws other than the Included Laws.

 

J.

We express no opinion as to the effect of suretyship defenses, or defenses in
the nature thereof, with respect to the obligations of any guarantor, joint
obligor, surety, accommodation party, or other secondary obligor.

 

K.

This letter is solely for your benefit and no other Persons shall be entitled to
rely upon it. Without our prior written consent, this letter may not be quoted
in whole or in part or otherwise referred to in any document and may not be
furnished or otherwise disclosed to or used by any other Person, except for use
of this letter in any legal proceeding to which you are a party and which
relates to the transactions contemplated by the Note Documents. Notwithstanding
the foregoing, a copy of this letter may be provided to (and relied upon by)
future holders of the Notes acquired in accordance with the terms of the Note
Purchase Agreement, and may be delivered and disclosed to (but not relied upon
by) (A) the National Association of Insurance Commissioners of the United States
of America, (B) any legislative, administrative, regulatory or judicial body if
required by applicable law, provided that (to the extent practicable) we are
notified in advance of such disclosure, (C) any prospective transferee of a Note
who is an Institutional Investor and who agrees to be bound by the
confidentiality provisions of the Note Purchase Agreement, in each case subject
to the same restrictions as set forth in this paragraph and (D) affiliates of
any addressee, its successors and permitted assigns, and each of their officers,
employees, auditors and professional advisors, in each case engaged in
investment management work, or providing advice relating directly or indirectly
thereto. For the avoidance of doubt, we do not assume any duty or liability to
any person or entity to whom such copy is provided.

 

Very truly yours, AKIN GUMP STRAUSS HAUER & FELD LLP



--------------------------------------------------------------------------------

SCHEDULE A

THE PURCHASERS

The Prudential Insurance Company of America

The Gibraltar Life Insurance Co., Ltd.

Health Options, Inc.

Metropolitan Life Insurance Company

American General Life Insurance Company

The United States Life Insurance Company in the City of New York

The Variable Annuity Life Insurance Company



--------------------------------------------------------------------------------

SCHEDULE B

THE SUBSIDIARY GUARANTORS

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C.

ESRT Observatory TRS, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 250 WEST 57TH St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 69-97 Main St., L.L.C.

ESRT 103-107 Main St., L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C

ESRT One Grand Central Place, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1350 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.



--------------------------------------------------------------------------------

SCHEDULE 4.7

FORM OF GUARANTY AGREEMENT

See Attached



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of March 17, 2020 (this “Guaranty Agreement”),
is made by each of the undersigned (each a “Guarantor” and, together with each
of the other signatories hereto and any other entities from time to time parties
hereto pursuant to Section 14.1 hereof, the “Guarantors”) in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

PRELIMINARY STATEMENTS:

I.    Empire State Realty OP, L.P., a Delaware limited partnership (the
“Company”), and Empire State Realty Trust, Inc., a Maryland corporation
(“Parent”), have entered into a Note Purchase Agreement dated March 17, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Agreement”) with the Persons listed in Schedule B attached thereto (the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Note Agreement unless otherwise defined herein.

II.    Pursuant to the Note Agreement, the Company has authorized the issuance
and sale of (a) $100,000,000 in aggregate principal amount of its 3.61% Series G
Senior Notes due March 17, 2032 (as amended, restated, supplemented or otherwise
modified from time to time and including any such notes issued in substitution,
replacement or exchange therefor, the “Series G Notes”) and (b) $75,000,000 in
aggregate principal amount of its 3.73% Series H Senior Notes due March 17, 2035
(as amended, restated, supplemented or otherwise modified from time to time and
including any such notes issued in substitution, replacement or exchange
therefor, the “Series H Notes” and, together with the Series G Notes,
collectively, the “Initial Notes”). The Initial Notes and any other notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution, replacement or exchange for any of the Initial
Notes or any such other notes) are herein collectively called the “Notes” and
individually a “Note”.

III.    It is a condition to the agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.

IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. The board of
directors, board of managers or other similar governing body of each Guarantor
has determined that the incurrence of such obligations is in the best interests
of such Guarantor.



--------------------------------------------------------------------------------

Now THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

SECTION 1. GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes, the Note Agreement or any other document, instrument or agreement
executed in connection therewith (all such obligations described in clauses
(a) and (b) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectability and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other document, instrument or agreement executed in connection therewith
(collectively, the “Financing Documents”) and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or

 

2



--------------------------------------------------------------------------------

any holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2. OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other Financing Document, shall not be
subject to any counterclaim, setoff, deduction or defense based upon any claim
such Guarantor may have against the Company or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
Financing Document (it being agreed that the obligations of each Guarantor
hereunder shall apply to the Notes, the Note Agreement or any such other
Financing Document as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the guarantee
by, or the addition, substitution or release of, any other Guarantor or any
other entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Note Agreement or any
other Financing Document; (c) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (d) any merger, amalgamation or
consolidation of any Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of any Guarantor or
of the Company to any Person; (e) any failure on the part of the Company for any
reason to comply with or perform any of the terms of any other agreement with
any Guarantor; (f) any failure on the part of any holder to obtain, maintain,
register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Guarantor or to any
subrogation, contribution or reimbursement rights any Guarantor may otherwise
have. Each Guarantor covenants that its obligations hereunder will not be
discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.

SECTION 3. WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other Financing Document, and of any of the
matters referred to in Section 2 hereof, (b) all notices which may be required
by statute, rule of law or otherwise to preserve any of the rights of any holder

 

3



--------------------------------------------------------------------------------

against such Guarantor, including, without limitation, presentment to or demand
for payment from the Company or any Guarantor with respect to any Note, notice
to the Company or to any Guarantor of default or protest for nonpayment or
dishonor and the filing of claims with a court in the event of the bankruptcy of
the Company, (c) any right to require any holder to enforce, assert or exercise
any right, power or remedy including, without limitation, any right, power or
remedy conferred in the Note Agreement, the Notes or any other Financing
Document, (d) any requirement for diligence on the part of any holder and
(e) any other act or omission or thing or delay in doing any other act or thing
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a discharge of such Guarantor or in any manner lessen the
obligations of such Guarantor hereunder. The waivers of the Guarantors set forth
in this Section 3 shall be continuing and irrevocable in nature and shall apply
with respect to all Guaranteed Obligations, whether now existing or hereafter
arising.

SECTION 4. OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes or any
obligations under the Note Agreement or any other Financing Document; (b) to
change any of the representations, covenants, events of default or any other
terms or conditions of or pertaining to the Notes, the Note Agreement or any
other Financing Document, including, without limitation, decreases or increases
in amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes or any
other obligations under the Note Agreement or any other Financing Document, for
the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder.
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other Guarantor or any other Person or to
pursue any other remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

 

4



--------------------------------------------------------------------------------

SECTION 5. SUBROGATION AND SUBORDINATION.

(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other Financing
Document, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

SECTION 6. REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

SECTION 7. RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

SECTION 8. COVENANTS OF EACH GUARANTOR.

Each Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain outstanding, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Agreement on its or their
part to be performed or observed or that Parent or the Company has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

With respect to any payment by a Guarantor hereunder, Section 14.3 of the Note
Agreement shall apply, mutatis mutandis, as if fully set forth herein, with such
Guarantor being treated as a Credit Party for purposes thereof.

SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder that each of the
representations and warranties contained in the Note Agreement and applicable to
such Guarantor are true and correct with respect to such Guarantor.

SECTION 10. TERM OF GUARANTY AGREEMENT.

Notwithstanding anything to the contrary in this Guaranty Agreement, this
Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6; provided that a Guarantor may
be discharged from all of its obligations and liabilities hereunder and shall be
automatically released from its obligations hereunder without the need for the
execution or delivery of any other document by the holders of the Notes to the
extent provided by Section 9.7(b) of the Note Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

SECTION 12. AMENDMENT AND WAIVER.

SECTION 12.1. REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 10 or 12 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder (except to
the extent provided in the fourth paragraph of Section 1 of this Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.

SECTION 12.2. SOLICITATION OF HOLDERS OF NOTES.

(a)    Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 12 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders.

(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 12 by a holder that has transferred or has agreed to transfer its Notes
to (i) the Company, (ii) Parent, (iii) any Subsidiary or any Affiliate
(including any Guarantor) of the Company or Parent or (iv) any other Person in
connection with, or in anticipation of, a tender offer for or merger with the

 

7



--------------------------------------------------------------------------------

Company, Parent and/or any of their respective Subsidiaries or Affiliates, in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

SECTION 12.3. BINDING EFFECT. Any amendment or waiver consented to as provided
in this Section 12 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether this
Guaranty Agreement has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant, Default,
Event of Default or agreement not expressly amended or waived or impair any
right consequent thereon. No course of dealing between a Guarantor and any
holder, and no delay in exercising any rights hereunder, shall operate as a
waiver of any rights of any holder. As used herein, the term “this Guaranty
Agreement” and references thereto shall mean this Guaranty Agreement as it may
be amended, restated, supplemented or otherwise modified from time to time.

SECTION 12.4. NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company, the Parent or any of their respective Affiliates shall be deemed not to
be outstanding.

SECTION 13. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a)    if to any Guarantor, to the following address:

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: John Kessler, President and Chief Operating Officer

Telephone: (212)850-2790

Fax: (212) 983-1385

Email: jkessler@empirestaterealtytrust.com

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

 

8



--------------------------------------------------------------------------------

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel

and Secretary

Telephone: (212)850-2680

Fax: (212)986-8795

Email: tkeltner@empirestaterealtytrust.com

, or such other address as such Guarantor shall have specified to the holders in
writing, or

(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

SECTION 14. MISCELLANEOUS.

SECTION 14.1. SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Joinder Agreement substantially
in the form of Exhibit A attached hereto and delivering the same to the holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.

SECTION 14.2. SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 14.3. CONSTRUCTION, ETC. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

SECTION 14.4. FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such documents, instruments and agreements and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 14.5. COUNTERPARTS. This Guaranty Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

SECTION 14.6. GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

SECTION 14.7. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.

(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)    Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)    Nothing in this Section 14.7 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

(d)    THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

SECTION 14.8. RECOURSE TO CREDIT PARTIES. Neither (a) the Parent (whether in its
capacity as a general partner of the Company or otherwise), so long as the
Parent is not a Guarantor, nor (b) any of Parent’s Affiliates or its or its
Affiliates’ past, present or future shareholders, partners, members, officers,
employees, servants, executives, directors, agents or representatives, in each
case other than the Company and Guarantors (each such Person that is not the
Company or a Guarantor, an “Exculpated Party”) shall be liable for payment of
any Guaranteed Obligations

 

10



--------------------------------------------------------------------------------

due hereunder or under any other Financing Document. The sole recourse of the
holders for satisfaction of the Guaranteed Obligations due hereunder or under
any other Financing Document shall be against the Company, the Guarantors and
their respective assets and not against any assets or property of any Exculpated
Party. In the event that an Event of Default occurs, no action shall be brought
against any Exculpated Party by virtue of its direct or indirect ownership
interest in the Company, the Guarantors or their respective assets and, if the
Notes are at any time secured by collateral, in the event of any foreclosure on
such collateral, no judgment for any deficiency upon the Guaranteed Obligations
due hereunder or any other Financing Document shall be obtainable by the
Purchasers or the holders against any Exculpated Party.

SECTION 14.9. ELECTRONIC SIGNATURE. Delivery by a Guarantor of an executed
counterpart of a signature page to this Guaranty Agreement by facsimile
transmission or electronic mail shall be effective as delivery of a manually
executed counterpart of this Guaranty Agreement.

[Intentionally Left Blank - Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

ESRT EMPIRE STATE BUILDING G-PARENT, L.L.C. By:  

                    

Name:   Title:   ESRT EMPIRE STATE BUILDING PARENT, L.L.C. By:  

                    

Name:   Title:   ESRT EMPIRE STATE BUILDING, L.L.C. By:  

                    

Name:   Title:   ESRT OBSERVATORY TRS, L.L.C. By:  

                    

Name:   Title:   ESRT 501 SEVENTH AVENUE, L.L.C. By:  

                     

Name:   Title:  

 

12



--------------------------------------------------------------------------------

ESRT 250 WEST 57TH ST., L.L.C. By:  

                    

Name:   Title:   ESRT 500 MAMARONECK AVENUE, L.L.C. By:  

                    

Name:   Title:   ESRT 69-97 MAIN ST., L.L.C. By:  

                    

Name:   Title:   ESRT 103-107 MAIN ST., L.L.C. By:  

                    

Name:   Title:   ESRT ONE GRAND CENTRAL PLACE G-PARENT, L.L.C. By:  

                    

Name:   Title:  

 

13



--------------------------------------------------------------------------------

ESRT ONE GRAND CENTRAL PLACE PARENT, L.L.C

By:  

                    

Name:   Title:   ESRT ONE GRAND CENTRAL PLACE, L.L.C. By:  

                    

Name:   Title:   ESRT 1359 BROADWAY, L.L.C. By:  

                    

Name:   Title:   ESRT 1350 BROADWAY, L.L.C. By:  

                    

Name:   Title:   ESRT 1400 BROADWAY GP, L.L.C. By:  

                    

Name:   Title:  

 

14



--------------------------------------------------------------------------------

ESRT 1400 BROADWAY, L.P. By:  

                    

Name:   Title:   ESRT 112 WEST 34TH STREET GP, L.L.C. By:  

                    

Name:   Title:   ESRT 112 WEST 34TH STREET, L.P. By:  

                    

Name:   Title:  

 

15



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [            ,
20    ] is made by [                    ], a [                    ] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.

PRELIMINARY STATEMENTS:

I.    Pursuant to the Note Purchase Agreement dated March 17, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note
Agreement”), by and among Empire State Realty OP, L.P., a Delaware limited
partnership (the “Company”), Empire State Realty Trust, Inc., a Maryland
corporation (the “Parent”), and the Persons listed on the signature pages
thereto (the “Purchasers”), the Company has issued and sold (a) $100,000,000 in
aggregate principal amount of its 3.61% Series G Senior Notes due March 17, 2032
(as amended, restated, supplemented or otherwise modified from time to time and
including any such notes issued in substitution, replacement or exchange
therefor, the “Series G Notes”) and (b) $75,000,000 in aggregate principal
amount of its 3.73% Series H Senior Notes due March 17, 2035 (as amended,
restated, supplemented or otherwise modified from time to time and including any
such notes issued in substitution, replacement or exchange therefor, the “Series
H Notes” and, together with the Series G Notes, collectively, the “Initial
Notes”). The Initial Notes and any other notes that may from time to time be
issued pursuant to the Note Agreement (including any notes issued in
substitution, replacement or exchange for any of the Initial Notes or any such
other notes) are herein collectively called the “Notes” and individually a
“Note”.

II.    The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Joinder Agreement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of March 17, 2020 executed by certain Subsidiaries of the Parent (together with
each entity that from time to time becomes a party thereto by executing a
Joinder Agreement pursuant to Section 14.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).

III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement as if it had been an
original signatory thereunder. Without limiting the foregoing, the Additional
Guarantor hereby (a) irrevocably, unconditionally and jointly and severally with
the other Guarantors under the Guaranty Agreement guarantees to the holders from
time to time of the Notes the due and punctual payment in full (whether at
stated maturity, by acceleration or otherwise) of all Guaranteed Obligations (as
defined in Section 1 of the Guaranty Agreement) in the same manner and to the
same extent as is provided in the Guaranty Agreement, (b) accepts and agrees to
perform and observe all of the covenants set forth in the Guaranty Agreement,
(c) waives the rights set forth in Section 3 of the Guaranty Agreement,
(d) makes the representations and warranties set forth in Section 9 of the
Guaranty Agreement and (e) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 14.7 of the Guaranty
Agreement.

Notice of acceptance of this Joinder Agreement and of the Guaranty Agreement, as
supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.

This Joinder Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder Agreement
to be duly executed and delivered as of the date and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR] By:  

                    

Name:   Title:   Notice Address for the Additional Guarantor

 

 

 

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

Documents filed (not including any “furnished” information) by the Parent with
the SEC since January 1, 2020 and available on EDGAR.

Documents filed (not including any “furnished” information) by the Company with
the SEC since January 1, 2020 and available on EDGAR.



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE PARENT AND OWNERSHIP OF SUBSIDIARY STOCK

(a) Empire State Realty Trust, Inc. Subsidiaries:

 

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

Empire State Realty OP, L.P.    Delaware    Limited Partnership    53% Empire
State Realty Trust, Inc. (as general partner) and 47% limited partners    No
ESRT Empire State Building G-Parent, L.L.C.    Delaware    Limited Liability
Company    100% Empire State Realty OP, L.P.    Yes ESRT Empire State Building
Parent, L.L.C.    Delaware    Limited Liability Company    100% ESRT Empire
State Building G-Parent, L.L.C.    Yes ESRT Empire State Building, L.L.C.   
Delaware    Limited Liability Company    100% ESRT Empire State Building Parent,
L.L.C.    Yes ESRT One Grand Central Place G- Parent, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    Yes ESRT One
Grand Central Place Parent, L.L.C.    Delaware    Limited Liability Company   
100% ESRT One Grand Central Place G- Parent, L.L.C.    Yes ESRT One Grand
Central Place, L.L.C.    Delaware    Limited Liability Company    100% ESRT One
Grand Central Place Parent, L.L.C.    Yes ESRT Springing Member One, L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.    No
ESRT Springing Member Two, L.L.C.    Delaware    Limited Liability Company   
100% Empire State Realty OP, L.P.    No ESRT 501 Seventh Avenue, L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT 250 West 57th St., L.L.C.    Delaware    Limited Liability Company   
100% Empire State Realty OP, L.P.    Yes ESRT 1333 Broadway, L.L.C.    Delaware
   Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
1350 Broadway, L.L.C.    Delaware    Limited Liability Company    100% Empire
State Realty OP, L.P.    Yes ESRT 1359 Broadway, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    Yes ESRT 10 Union
Square, L.L.C.    Delaware    Limited Liability Company    100% Empire State
Realty OP, L.P.    No ESRT 1542 Third Avenue, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT East West
Manhattan Retail, L.L.C.    Delaware    Limited Liability Company    100% Empire
State Realty OP, L.P.    No ESRT 10 BK St., L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT 500 Mamaroneck
Avenue, L.L.C.    Delaware    Limited Liability Company    100% Empire State
Realty OP, L.P.    Yes ESRT Metro Center, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT Metro Tower,
L.L.C.    Delaware    Limited Liability Company    100% Empire State Realty OP,
L.P.    No ESRT 69-97 Main St., L.L.C.    Delaware    Limited Liability Company
   100% Empire State Realty OP, L.P.    Yes ESRT 103-107 Main St., L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT MerrittView, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT First Stamford Place Investor, L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.    No



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

ESRT First Stamford Place SPE, L.L.C.    Delaware    Limited Liability Company
   100% ESRT First Stamford Place Investor, L.L.C.    No ESRT 1400 Broadway GP,
L.L.C.    Delaware    Limited Liability Company    100% Empire State Realty OP,
L.P.    Yes ESRT 1400 Broadway, L.P.    Delaware    Limited Partnership    99%
Empire State Realty OP, L.P. (as limited partner); 1% ESRT 1400 Broadway GP,
L.L.C. (as general partner)    Yes ESRT 112 West 34th Street G.P., L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT 112 West 34th Street, L.P.    Delaware    Limited Partnership    99%
Empire State Realty OP, L.P. (as limited partner); 1% ESRT 112 West 34th Street
G.P., L.L.C. (as general partner)    Yes ESRT Management, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT MH
Holdings, L.L.C.    New York    Limited Liability Company    100% ESRT
Management, L.L.C.    No ESRT Captive Insurance Company, L.L.C.    Vermont   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
Observatory TRS, L.L.C.    New York    Limited Liability Company    100% Empire
State Realty OP, L.P.    Yes ESRT Holdings TRS, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT Management
TRS, L.L.C.    Delaware    Limited Liability Company    100% ESRT Holdings TRS,
L.L.C.    No ESRT Cleaning TRS, L.L.C.    Delaware    Limited Liability Company
   100% ESRT Holdings TRS, L.L.C.    No ESRT Dining and Fitness TRS, L.L.C.   
Delaware    Limited Liability Company    100% ESRT Holdings TRS, L.L.C.    No
ESRT ESB Restaurant TRS, L.L.C.    Delaware    Limited Liability Company    100%
ESRT Holdings TRS, L.L.C.    No ESRT ESB Fitness TRS, L.L.C.    Delaware   
Limited Liability Company    100% ESRT Holdings TRS, L.L.C.    No

Empire State Realty Trust, Inc. Affiliates, other than Subsidiaries:

None

Empire State Realty Trust, Inc. Directors:

Anthony E. Malkin

William H. Berkman

Leslie D. Biddle

Thomas J. DeRosa

Steven J. Gilbert

S. Michael Giliberto

Patricia S. Han

James D. Robinson IV



--------------------------------------------------------------------------------

Empire State Realty Trust, Inc. Senior Officers:

 

Name

      

Office

Anthony E. Malkin   -    Chairman and Chief Executive Officer John B. Kessler  
-    President and Chief Operating Officer Thomas P. Durels   -    Executive
Vice President, Real Estate Thomas N. Keltner, Jr.   -    Executive Vice
President, General Counsel and Secretary Andrew J. Prentice   -    Senior Vice
President, Chief Accounting Officer and Treasurer Bart S. Goldstein   -   
Senior Vice President, Deputy General Counsel and Assistant Secretary Jonathan
A. Kotler   -    Vice President, Deputy General Counsel



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

 

•  

Empire State Realty Trust, Inc.’s Annual Report on Form 10-K for the year ended
December 31, 2019, filed on February 28, 2020

 

•  

Empire State Realty OP, L.P.’s Annual Report on Form 10-K for the year ended
December 31, 2019, filed on February 28, 2020



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

AS OF FEBRUARY 29, 2020

*dollars rounded to thousands

 

Borrower

 

Property/ Debt Obligation

 

Lender

 

Closing Date

      Outstanding    
Principal  

Guarantor(s)

 

Security

 

Responsive Sections

ESRT Metro Center, L.L.C.   Metro Center, One Station Place, Stamford, CT   The
Prudential Insurance Company of America   10/23/14   $89,277,000   Empire State
Realty OP, L.P.   First mortgage   5.4(d); 5.15(a); 5.15(b) ESRT 10 Union
Square, L.L.C.   10 Union Square, New York, NY   MetLife Commercial Loan
Services   03/24/16   $50,000,000   Empire State Realty OP, L.P.   First
mortgage   5.4(d); 5.15(a); 5.15(b) ESRT 10 BK., L.L.C.   10 Bank Street, White
Plains, NY   Jackson National Life Insurance Company   05/25/17   $32,774,000  
Empire State Realty OP, L.P.   First mortgage   5.4(d); 5.15(a); 5.15(b) ESRT
1542 Third Avenue, L.L.C.   1542 Third Avenue, New York, NY   MetLife Commercial
Loan Services   04/05/17   $30,000,000   Empire State Realty OP, L.P.   First
mortgage   5.4(d); 5.15(a); 5.15(b) ESRT First Stamford Place SPE, L.L.C.  
First Stamford Place, Stamford, CT   JPMorgan Chase Bank, National Association,
Wells Fargo Bank, National Association and their respective successors and
assigns   06/05/17   $164,000,000   Empire State Realty OP, L.P.   First
mortgage   5.4(d); 5.15(a); 5.15(b) ESRT First Stamford Place Investor, L.L.C.  
First Stamford Place, Stamford, CT   JPMorgan Chase Bank, National Association,
Wells Fargo Bank, National Association and their respective successors and
assigns   06/05/17   $16,000,000   Empire State Realty OP, L.P.   —   5.4(d)
5.15(a) ESRT MerrittView, L.L.C.   383 Main Avenue, Norwalk, CT   Genworth Life
Insurance Company   06/08/17   $30,000,000   Empire State Realty OP, L.P.  
First mortgage   5.4(d); 5.15(a); 5.15(b) ESRT East West Manhattan Retail,
L.L.C.   1010 Third Avenue and 77 West 55th Street, New York, NY   The
Prudential Insurance Company of America   06/07/17   $38,124,000   Empire State
Realty OP, L.P.   First mortgage   5.4(d); 5.15(a); 5.15(b) ESRT 1333 Broadway
L.L.C.   1333 Broadway, New York, NY   The Prudential Insurance Company of
America   01/08/18   $160,000,000   Empire State Realty OP, L.P.  
First mortgage   5.4(d); 5.15(a); 5.15(b) Empire State Realty OP, L.P.  
Unsecured Revolving Credit Facility (part of Amended and Restated Credit
Agreement dtd 08/29/17)   Bank of America, N.A, as administrative agent and Bank
of America, N.A., Wells Fargo Bank, National Association and Capital One,
National Association. and the other lenders from time to time party thereto  
08/29/17   $1.1 billion
with
nothing
drawn as of
2/29/20.

$250 million
drawn on
3/4/20.

 

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

    5.4(d); 5.15(a); 5.15(c)          

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   



--------------------------------------------------------------------------------

Borrower

 

Property/ Debt Obligation

 

Lender

 

Closing Date

      Outstanding    
Principal  

Guarantor(s)

 

Security

 

Responsive Sections

Empire State Realty OP, L.P.   Unsecured term loan facility (part of Amended and
Restated Credit Agreement dtd 08/29/17)   Bank of America, N.A, as
administrative agent and Bank of America, N.A., Wells Fargo Bank, National
Association and Capital One, National Association. and the other lenders from
time to time party thereto   08/29/17   $265,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    5.4(d); 5.15(a); 5.15(c) Empire State Realty OP, L.P. and Empire State
Realty Trust, Inc.   Senior unsecured notes (Series A)   The Prudential
Insurance Company of America   03/27/15   $100,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    5.4(d); 5.15(a); 5.15(c) Empire State Realty OP, L.P. and Empire State
Realty Trust, Inc.   Senior unsecured notes (Series B)   The Prudential
Insurance Company of America   03/27/15   $125,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

    5.4(d); 5.15(a); 5.15(c)



--------------------------------------------------------------------------------

Borrower

 

Property/ Debt Obligation

 

Lender

 

Closing Date

      Outstanding    
Principal  

Guarantor(s)

 

Security

 

Responsive Sections

         

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C.

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    Empire State Realty OP, L.P. and Empire State Realty Trust, Inc.  

Senior unsecured notes

(Series C)

  The Prudential Insurance Company of America   03/27/15   $125,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

  —   5.4(d); 5.15(a); 5.15(c) Empire State Realty OP, L.P. and Empire State
Realty Trust, Inc.   Senior unsecured notes (Series D)   The Prudential
Insurance Company of America   12/13/17   $115,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    5.4(d); 5.15(a); 5.15(c)



--------------------------------------------------------------------------------

Borrower

 

Property/ Debt Obligation

 

Lender

 

Closing Date

      Outstanding    
Principal  

Guarantor(s)

 

Security

 

Responsive Sections

Empire State Realty OP, L.P. and Empire State Realty Trust, Inc.   Senior
unsecured notes (Series E)   The Prudential Insurance Company of America  
03/22/18   $160,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    5.4(d); 5.15(a); 5.15(c) Empire State Realty OP, L.P. and Empire State
Realty Trust, Inc.   Senior unsecured notes (Series F)   The Prudential
Insurance Company of America   03/22/18   $175,000,000  

ESRT 103-107 Main St., L.L.C.

ESRT 112 West 34th Street GP, L.L.C.

ESRT 112 West 34th Street, L.P.

ESRT 1350 Broadway, L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 1400 Broadway GP, L.L.C.

ESRT 1400 Broadway, L.P.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

    5.4(d); 5.15(a); 5.15(c)



--------------------------------------------------------------------------------

SCHEDULE 7.2

FORM OF COMPLIANCE CERTIFICATE

(Attached)



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Financial Statement Date:                    ,

To: [Holder]

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated March 17, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among Empire State Realty Trust, Inc., a
Maryland corporation (the “Parent”), Empire State Realty OP, L.P., a Delaware
limited partnership (the “Company”) and the Purchasers party thereto.
Capitalized terms used and not otherwise defined herein have the definitions set
forth in the Agreement.

The undersigned Senior Financial Officer of the Parent hereby certifies as of
the date hereof that he/she is the                      of the Parent, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the holders of Notes on behalf of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    The Parent and the Company have delivered the year-end audited financial
statements required by Section 7.1(b) of the Agreement (or the Parent’s Annual
Report on Form 10-K (satisfying the SEC’s requirements for 10-K filings) in lieu
thereof as permitted under Section 7.4 of the Agreement) for the fiscal year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    The Parent and the Company have delivered the unaudited financial
statements required by Section 7.1(a) of the Agreement (or the Parent’s
Quarterly Report on Form 10-Q (satisfying the SEC’s requirements for 10-Q
filings) in lieu thereof as permitted under Section 7.4 of the Agreement) for
the fiscal quarter of the Parent ended as of the above date. Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

3.    A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Credit Parties performed
and observed all their Obligations under the Financing Documents, and



--------------------------------------------------------------------------------

[select one:]

[such review did not disclose the existence during such period of any condition
or event that constitutes a Default or an Event of Default.]

—or—

[such review disclosed the following conditions or events that existed or exist
during such period that constitute a Default or an Event of Default and the
nature and period of existence thereof and what action the Parent has taken or
proposes to take with respect thereto:]

4.    The Parent and the Company are in compliance with Section 9.7(a) of the
Agreement on and as of the date of the Compliance Certificate.

5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6.    Attached hereto as Schedule 2 are: (a) copies of the statements of Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property for such fiscal quarter or year, which statements fairly present Net
Operating Income and Unencumbered NOT attributable to each Unencumbered Eligible
Property for such period, and (b) a calculation of the Unencumbered Property
Value of each Property and the Unencumbered Asset Value as of the Financial
Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     .

 

EMPIRE STATE REALTY TRUST, INC. By:  

                    

Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 9.12

MINIMUM TANGIBLE NET WORTH COVENANT

Minimum Tangible Net Worth. The Parent and the Company will not permit Tangible
Net Worth at any time to be less than the sum of (i) $1,249,392,000 and (ii) 75%
of the Net Cash Proceeds received by the Parent after June 30, 2017 from
issuances and sales of Equity Interests of the Parent (other than Net Cash
Proceeds received within ninety (90) days after the redemption, retirement or
repurchase of ownership or Equity Interests in the Parent up to the amount paid
by the Parent in connection with such redemption, retirement or repurchase,
where, for the avoidance of doubt, the net effect is that the Parent shall not
have increased its net worth as a result of any such proceeds).

For purposes hereof:

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) “Equity” of the Consolidated Group, minus (b) all intangible
assets (other than lease intangibles) of the Consolidated Group, plus (c) all
accumulated depreciation of the Consolidated Group, in each case on a
consolidated basis determined in accordance with GAAP.